Exhibit 10.2

EXECUTION VERSION

SOTHEBY’S,

as Issuer

and

THE INITIAL SUBSIDIARY GUARANTORS PARTY HERETO

and

U.S. BANK NATIONAL ASSOCIATION

as Trustee

______________

Indenture

Dated as of June 17, 2008

______________

7.75% Senior Notes due 2015

 

--------------------------------------------------------------------------------



CROSS-REFERENCE TABLE

 

TIA Sections

 

Indenture Sections

 

 

§ 310

(a)(1)

 

 

 

7.10

 

(a)(2)

 

 

 

7.10

 

(b)

 

 

 

7.03; 7.08

§ 311

(a)

 

 

 

7.03

 

(b)

 

 

 

7.03

§ 312

(a)

 

 

 

2.04

 

(b)

 

 

 

11.02

 

(c)

 

 

 

11.02

§ 313

(a)

 

 

 

7.06

 

(b)(2)

 

 

 

7.07

 

(c)

 

 

 

7.05; 7.06; 11.02

 

(d)

 

 

 

7.06

§ 314

(a)

 

 

 

4.11; 11.02

 

(a)(4)

 

 

 

4.10; 11.02

 

(c)(1)

 

 

 

11.03

 

(c)(2)

 

 

 

11.03

 

(e)

 

 

 

4.10; 11.04

§ 315

(a)

 

 

 

7.02

 

(b)

 

 

 

7.05; 11.02

 

(c)

 

 

 

7.01

 

(d)

 

 

 

7.02

 

(e)

 

 

 

6.11

§ 316

(a)(1)(A)

 

 

 

6.05

 

(a)(1)(B)

 

 

 

6.04

 

(b)

 

 

 

6.07

 

(c)

 

 

 

9.03

§ 317

(a)(1)

 

 

 

6.08

 

(a)(2)

 

 

 

6.09

 

(b)

 

 

 

2.05

§ 318

(a)

 

 

 

11.01

 

(c)

 

 

 

11.01

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE ONE
DEFINITIONS AND INCORPORATION BY REFERENCE

 

 

SECTION 1.01.

 

Definitions

 

1

SECTION 1.02.

 

Incorporation by Reference of Trust Indenture Act

 

13

SECTION 1.03.

 

Rules of Construction

 

13

 

 

ARTICLE TWO
THE NOTES

 

 

SECTION 2.01.

 

Form and Dating

 

14

SECTION 2.02.

 

Restrictive Legends

 

15

SECTION 2.03.

 

Execution, Authentication and Denominations

 

16

SECTION 2.04.

 

Registrar and Paying Agent

 

17

SECTION 2.05.

 

Paying Agent to Hold Money in Trust

 

18

SECTION 2.06.

 

Transfer and Exchange

 

18

SECTION 2.07.

 

Book-Entry Provisions for Global Notes

 

19

SECTION 2.08.

 

Special Transfer Provisions

 

21

SECTION 2.09.

 

Replacement Notes

 

24

SECTION 2.10.

 

Outstanding Notes

 

25

SECTION 2.11.

 

Temporary Notes

 

25

SECTION 2.12.

 

Cancellation

 

26

SECTION 2.13.

 

CUSIP Numbers

 

26

SECTION 2.14.

 

Defaulted Interest

 

26

SECTION 2.15.

 

Issuance of Additional Notes

 

26

 

 

ARTICLE THREE
REDEMPTION

 

 

SECTION 3.01.

 

Right of Redemption

 

26

SECTION 3.02.

 

Notices to Trustee

 

27

SECTION 3.03.

 

Selection of Notes to Be Redeemed

 

27

SECTION 3.04.

 

Notice of Redemption

 

27

SECTION 3.05.

 

Effect of Notice of Redemption

 

28

SECTION 3.06.

 

Deposit of Redemption Price

 

28

SECTION 3.07.

 

Payment of Notes Called for Redemption

 

29

SECTION 3.08.

 

Notes Redeemed in Part

 

29

 

 

ARTICLE FOUR
COVENANTS

 

 

SECTION 4.01.

 

Payment of Notes

 

29

SECTION 4.02.

 

Maintenance of Office or Agency

 

29

SECTION 4.03.

 

Limitation on Liens

 

30

SECTION 4.04.

 

Limitation on Sale and Leaseback Transactions

 

31

SECTION 4.05.

 

Repurchase of Notes upon a Change of Control

 

32

 

--------------------------------------------------------------------------------



 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

SECTION 4.06.

 

Existence

 

32

SECTION 4.07.

 

Payment of Taxes and Other Claims

 

33

SECTION 4.08.

 

Maintenance of Properties and Insurance

 

33

SECTION 4.09.

 

Notice of Defaults

 

33

SECTION 4.10.

 

Compliance Certificates

 

33

SECTION 4.11.

 

Commission Reports and Reports to Holders

 

34

SECTION 4.12.

 

Waiver of Stay, Extension or Usury Laws

 

34

SECTION 4.13.

 

Issuances of Subsidiary Guarantees

 

34

SECTION 4.14.

 

Additional Interest Notice

 

34

 

 

ARTICLE FIVE
SUCCESSOR CORPORATION

 

 

SECTION 5.01.

 

When Company or Subsidiary Guarantors May Merge, Etc

 

35

SECTION 5.02.

 

Successor Substituted

 

36

 

 

ARTICLE SIX
DEFAULT AND REMEDIES

 

 

SECTION 6.01.

 

Events of Default

 

36

SECTION 6.02.

 

Acceleration

 

37

SECTION 6.03.

 

Other Remedies

 

38

SECTION 6.04.

 

Waiver of Past Defaults

 

39

SECTION 6.05.

 

Control by Majority

 

39

SECTION 6.06.

 

Limitation on Suits

 

39

SECTION 6.07.

 

Rights of Holders to Receive Payment

 

39

SECTION 6.08.

 

Collection Suit by Trustee

 

40

SECTION 6.09.

 

Trustee May File Proofs of Claim

 

40

SECTION 6.10.

 

Priorities

 

40

SECTION 6.11.

 

Undertaking for Costs

 

41

SECTION 6.12.

 

Restoration of Rights and Remedies

 

41

SECTION 6.13.

 

Rights and Remedies Cumulative

 

41

SECTION 6.14.

 

Delay or Omission Not Waiver

 

41

 

 

ARTICLE SEVEN
TRUSTEE

 

 

SECTION 7.01.

 

General

 

41

SECTION 7.02.

 

Certain Rights of Trustee

 

42

SECTION 7.03.

 

Individual Rights of Trustee

 

43

SECTION 7.04.

 

Trustee’s Disclaimer

 

44

SECTION 7.05.

 

Notice of Default

 

44

SECTION 7.06.

 

Reports by Trustee to Holders

 

44

SECTION 7.07.

 

Compensation and Indemnity

 

44

SECTION 7.08.

 

Replacement of Trustee

 

45

SECTION 7.09.

 

Successor Trustee by Merger, Etc

 

46

SECTION 7.10.

 

Eligibility

 

46

SECTION 7.11.

 

Money Held in Trust

 

46

 

 

ii

 

--------------------------------------------------------------------------------



 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE EIGHT
DISCHARGE OF INDENTURE

 

 

SECTION 8.01.

 

Termination of Company’s Obligations

 

47

SECTION 8.02.

 

Defeasance and Discharge of Indenture

 

47

SECTION 8.03.

 

Defeasance of Certain Obligations

 

49

SECTION 8.04.

 

Application of Trust Money

 

51

SECTION 8.05.

 

Repayment to Company

 

51

SECTION 8.06.

 

Reinstatement

 

51

 

 

ARTICLE NINE
AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

 

SECTION 9.01.

 

Without Consent of Holders

 

52

SECTION 9.02.

 

With Consent of Holders

 

53

SECTION 9.03.

 

Revocation and Effect of Consent

 

54

SECTION 9.04.

 

Notation on or Exchange of Notes

 

54

SECTION 9.05.

 

Trustee to Sign Amendments, Etc

 

55

SECTION 9.06.

 

Conformity with Trust Indenture Act

 

55

 

 

ARTICLE TEN
GUARANTEE OF NOTES

 

 

SECTION 10.01.

 

Note Guarantee

 

55

SECTION 10.02.

 

Obligations Unconditional

 

57

SECTION 10.03.

 

Release of Note Guarantees

 

58

SECTION 10.04.

 

Notice to Trustee

 

58

SECTION 10.05.

 

This Article Not to Prevent Events of Default

 

58

 

 

ARTICLE ELEVEN
MISCELLANEOUS

 

 

SECTION 11.01.

 

Trust Indenture Act of 1939

 

58

SECTION 11.02.

 

Notices

 

58

SECTION 11.03.

 

Certificate and Opinion as to Conditions Precedent

 

60

SECTION 11.04.

 

Statements Required in Certificate or Opinion

 

60

SECTION 11.05.

 

Rules by Trustee, Paying Agent or Registrar

 

60

SECTION 11.06.

 

Payment Date Other Than a Business Day

 

61

SECTION 11.07.

 

Governing Law

 

61

SECTION 11.08.

 

No Adverse Interpretation of Other Agreements

 

61

SECTION 11.09.

 

No Recourse Against Others

 

61

SECTION 11.10.

 

Successors

 

61

SECTION 11.11.

 

Duplicate Originals

 

61

SECTION 11.12.

 

Separability

 

61

SECTION 11.13.

 

Table of Contents, Headings, Etc

 

61

SECTION 11.14.

 

Force Majeure

 

62

 

 

iii

 

--------------------------------------------------------------------------------



EXHIBIT A

 

Form of Note

 

A-1

EXHIBIT B

 

Form of Certificate to Be Delivered in Connection with Transfers of Temporary
Regulation S Global Notes

 

B-1

EXHIBIT C

 

Form of Certificate to Be Delivered in Connection with Transfers Pursuant to
Non-QIB Accredited Investors

 

C-1

EXHIBIT D

 

Form of Certificate to Be Delivered in Connection with Transfers Pursuant to
Regulation S

 

D-1

 

 

iv

 

--------------------------------------------------------------------------------



INDENTURE, dated as of June 17, 2008, between SOTHEBY’S, a Delaware corporation
(the “Company”), the Initial Subsidiary Guarantors (as defined herein), and U.S.
Bank, National Association, as trustee (the “Trustee”).

RECITALS

The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance of up to $150.0 million aggregate principal amount of
the Company’s 7.75% Senior Notes due 2015 (the “Notes”) issuable as provided in
this Indenture. All things necessary to make this Indenture a valid agreement of
the Company and the Initial Subsidiary Guarantors, in accordance with its terms,
have been done, and the Company has done all things necessary to make the Notes,
when executed by the Company and authenticated and delivered by the Trustee
hereunder and duly issued by the Company, valid obligations of the Company as
hereinafter provided.

This Indenture is subject to, and shall be governed by, the provisions of the
Trust Indenture Act of 1939, as amended, that are required to be a part of and
to govern indentures qualified under the Trust Indenture Act of 1939, as
amended.

AND THIS INDENTURE FURTHER WITNESSETH

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:

ARTICLE ONE

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01. Definitions.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agent” means any Registrar, co-Registrar, Paying Agent or authenticating agent.

“Agent Members” has the meaning provided in Section 2.07(a).

“Applicable Premium” means, at any Redemption Date, the greater of (i) 1.0% of
the principal amount of such Note and (ii) the present value of 100% of the
principal amount of such Note plus all required remaining scheduled interest
payments due on such Note from the Redemption Date through maturity, computed
using a discount rate equal to the Treasury Rate plus 50 basis points, as
calculated by the Company or on behalf of the Company by such Person

 

--------------------------------------------------------------------------------



 

as the Company shall designate; provided that such calculation shall not be a
duty or obligation of the Trustee.

“Attributable Debt” in respect of any Sale and Leaseback Transaction, means, as
of the time of determination, the total obligation (discounted to present value
at the rate per annum equal to the discount rate which would be applicable to a
capital lease obligation with like term in accordance with GAAP) of the lessee
for rental payments (other than amounts required to be paid on account of
property taxes, maintenance, repairs, insurance, water rates and other items
which do not constitute payments for property rights) during the remaining
portion of the initial term of the lease included in such Sale and Leaseback
Transaction.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any duly authorized committee of such Board of Directors.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York or in the city of the Corporate Trust
Office of the Trustee are authorized by law to close.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Closing Date or issued thereafter, including, without limitation, all common
stock and preferred stock.

“Change of Control” means such time as:

(i) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Subsidiaries, taken as a whole, to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) other than the Company or a
Subsidiary;

(ii) a “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act) becomes the ultimate “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) of more than 50% of the total voting power of the
Voting Stock of the Company on a fully diluted basis;

(iii) the adoption of a plan relating to the liquidation or dissolution of the
Company;

(iv) individuals who on the Closing Date constitute the Board of Directors of
the Company (together with any new directors whose election by the Board of
Directors

 

 

-2-

 

--------------------------------------------------------------------------------



 

of the Company or whose nomination by the Board of Directors of the Company for
election by the Company’s stockholders was approved by a vote of at least a
majority of the members of the Board of Directors of the Company then in office
who either were members of the Board of Directors of the Company on the Closing
Date or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the members of the Board of
Directors of the Company then in office; or

(v) the Company consolidates with, or merges with or into, any Person or any
Person consolidates with, or merges with or into the Company, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Company or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where (a) the Voting Stock of
the Company outstanding immediately prior to such transaction is converted into
or exchanged for Voting Stock of the surviving or transferee Person constituting
a majority of the outstanding shares of such Voting Stock of such surviving or
transferee Person (immediately after giving effect to such issuance) and (b)
immediately after such transaction, no “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) becomes, directly or
indirectly, the “beneficial owner” of 50% or more of the voting power of the
Voting Stock of the surviving or transferee Person.

“Closing Date” means the date on which the Notes are originally issued under
this Indenture.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the TIA, then the body performing such duties at
such time.

“Company” means the party named as such in the first paragraph of this Indenture
until a successor replaces it pursuant to Article Five of this Indenture and
thereafter means the successor.

“Company Order” means a written request or order signed in the name of the
Company (i) by its Chairman, a Vice Chairman, its President or a Vice President
and (ii) by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant
Secretary and delivered to the Trustee; provided, however, that such written
request or order may be signed by any two of the officers or directors listed in
clause (i) above in lieu of being signed by one of such officers or directors
listed in such clause (i) and one of the officers listed in clause (ii) above.

“Consolidated Tangible Assets” means the aggregate amount of assets of the
Company and its Subsidiaries, as set forth on the most recently available
quarterly or annual consolidated balance sheet of the Company and its
Subsidiaries, prepared in conformity with GAAP, in each case, giving pro forma
effect to any Material Asset Sale or Material Asset Acquisition that shall have
occurred since the end of such fiscal quarter minus goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles.

 

 

-3-

 

--------------------------------------------------------------------------------



 

“Corporate Trust Office” means the designated office of the Trustee at which the
corporate trust business of the Trustee shall, at any particular time, be
administered, which office is, at the date of this Indenture, located at 60
Livingston Avenue, St. Paul, MN 55107-1419; Attention: Raymond S. Haverstock.

“Credit Agreement” means the credit agreement, dated as of November 14, 2005, as
amended, among the Company and other borrowers party thereto from time to time,
the lenders party thereto from time to time, Bank of America, N.A. as
Administrative Agent, together with any agreements, instruments, security
agreements, guaranties and other documents executed or delivered pursuant to or
in connection with such credit agreement, as such credit agreement or such
agreements, instruments, security agreements, guaranties or other documents may
be amended, supplemented, extended, restated, renewed or otherwise modified from
time to time and any successive refundings, refinancings, replacements or
substitutions thereof or therefor, whether with the same or different lenders.

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Agreement), commercial paper facilities or indentures, in
each case with banks or other institutional lenders or a trustee, providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables), letters of credit or
issuances of notes, in each case, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.

“Depositary” means The Depository Trust Company, its nominees, and their
respective successors.

“Event of Default” has the meaning provided in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Notes” means (i) any securities of the Company containing terms
identical to the Notes (except that such Exchange Notes shall be registered
under the Securities Act) that are issued and exchanged for the Notes pursuant
to the Registration Rights Agreement and this Indenture or (ii) any securities
of the Company containing terms identical to the Notes except for the removal of
restricted legends, which such security has been exchanged for Notes that become
freely tradable under the Securities Act.

“Fair Market Value” means the fair market value thereof as determined in good
faith by the Board of Directors of the Company.

“Foreign Subsidiary” means any Subsidiary of the Company that is an entity which
is a controlled foreign corporation under Section 957 of the Internal Revenue
Code and does not guarantee or otherwise provide direct credit support for any
Indebtedness of the Company or any Subsidiary Guarantor.

 

 

-4-

 

--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession which are in effect on the Closing Date.

“Global Notes” means one or more permanent Notes registered in the name of the
nominee of the Depositary, deposited with the Trustee, as custodian for the
Depositary, duly executed by the Company, and authenticated by the Trustee in
accordance with Section 2.03 hereof, including any Restricted Global Notes and
Unrestricted Global Notes.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (2) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business; supplier, purchaser or
customer arrangements in the ordinary course of business; representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary which are reasonably customary in sale, factoring or securitization
of receivables financings; or “comfort” letters delivered to auditors in
connection with statutory audits. The term “Guarantee” used as a verb has a
corresponding meaning.

“Holder” or “Noteholder” means the registered holder of any Note.

“Indebtedness” means, with respect to any Person, without duplication, (1) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (2) the maximum amount of all direct or contingent obligations of
such Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guarantees, surety bonds and similar instruments; (3)
net obligations of such Person under any swap contract; (4) all obligations of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business and not past due
for more than 60 days after the date on which such trade account was created);
(5) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; (6) all Attributable Debt in respect of capitalized leases and
synthetic lease obligations of such Person and all synthetic debt of such
Person; (7) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any capital stock of or other
ownership, profit or equity interest in such Person or any other Person or any
warrant, right or option to acquire such

 

 

-5-

 

--------------------------------------------------------------------------------



capital stock (except dividends or other distributions with respect to the
common stock of the Company and the rights of the Company in respect of the note
hedge and warrant transactions in connection with its issuance and sale of the
3.125% convertible senior notes) or ownership, profit or equity interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and (8) all Guarantees of such Person in respect of any of the
foregoing; provided, in each case, that “Indebtedness” shall not include any
auction guarantees. For the avoidance of doubt, Indebtedness is not deemed to be
outstanding until it is incurred, and the entry into a binding commitment shall
not, in and of itself, been deemed to be an incurrence.

“Indenture” means this Indenture as originally executed or as it may be amended
or supplemented from time to time by one or more indentures supplemental to this
Indenture entered into pursuant to the applicable provisions of this Indenture.

“Initial Subsidiary Guarantors” means each of the Company’s existing domestic
Subsidiaries that guarantees obligations under the Company’s Credit Agreement.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

“Interest Payment Date” means each semiannual interest payment date on June 15
and December 15 of each year, commencing December 15, 2008.

“Investment Grade” means (1) BBB- or above, in the case of S&P (or its
equivalent under any successor Rating Categories of S&P), and Baa3 or above, in
the case of Moody’s (or its equivalent under any successor Rating Categories of
Moody’s), or (2) the equivalent in respect of the Rating Categories of any
Rating Agencies.

“Lien” means, with respect to any property or assets, any mortgage or deed of
trust, pledge, hypothecation, assignment, security interest, lien, encumbrance,
or any other security arrangement of any kind or nature whatsoever on or with
respect to such property or assets (including any conditional sale or other
title retention agreement having substantially the same economic effect as any
of the foregoing).

“Material Asset Acquisition” means any acquisition of property or series of
related acquisitions of property that (a) constitutes all or substantially all
of the assets of a business, unit or division of a Person or constitutes all or
substantially all of the common stock (or equivalent) of a Person and (b)
involves an aggregate consideration paid by the Company or any of its
Subsidiaries in excess of $25.0 million.

“Material Asset Sale” means any disposition of property or series of related
dispositions of property that (a) involves all or substantially all of the
assets of a business, unit or division of a Person or constitutes all or
substantially all of the common stock (or equivalent) of a Subsidiary and (b)
yields gross proceeds to the Company or any of its subsidiaries in excess of an
aggregate $25.0 million.

“Maturity Date” means June 15, 2015.

 

 

-6-

 

--------------------------------------------------------------------------------



“Moody’s” means Moody’s Investors Service, Inc.

“Net Cash Proceeds” means the proceeds of such issuance or sale in the form of
cash or cash equivalents, including payments in respect of deferred payment
obligations (to the extent corresponding to the principal, but not interest,
component thereof) when received in the form of cash or cash equivalents and
proceeds from the conversion of other property received when converted to cash
or cash equivalents, net of attorney’s fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees incurred in connection with such issuance or sale and net of taxes
paid or payable as a result thereof.

“Non-U.S. Person” means a person who is not a “U.S. person” (as defined in
Regulation S).

“Note Guarantee” means a Guarantee of the obligations of the Company under this
Indenture and the Notes by any Subsidiary Guarantor.

“Notes” means any of the securities, as defined in the first paragraph of the
recitals hereof, that are authenticated and delivered under this Indenture. For
all purposes of this Indenture, the term “Notes” shall include the Notes
initially issued on the Closing Date, any Exchange Notes to be issued and
exchanged for any Notes pursuant to the Registration Rights Agreement and this
Indenture and any other Notes issued after the Closing Date under this
Indenture. For purposes of this Indenture, all Notes shall vote together as one
series of Notes under this Indenture.

“Offer to Purchase” means an offer by the Company to purchase Notes from the
Holders commenced by mailing a notice to the Trustee and each Holder stating:

(i) that all Notes validly tendered will be accepted for payment on a pro rata
basis;

(ii) the purchase price and the date of purchase (which shall be a Business Day
no earlier than 30 days nor later than 60 days from the date such notice is
mailed) (the “Payment Date”);

(iii) that any Note not tendered will continue to accrue interest pursuant to
its terms;

(iv) that, unless the Company defaults in the payment of the purchase price, any
Note accepted for payment pursuant to the Offer to Purchase shall cease to
accrue interest on and after the Payment Date;

(v) that Holders electing to have a Note purchased pursuant to the Offer to
Purchase will be required to surrender the Note, together with the form entitled
“Option of the Holder to Elect Purchase” on the reverse side of the Note
completed, to the Paying Agent at the address specified in the notice prior to
the close of business on the Business Day immediately preceding the Payment
Date;

 

 

-7-

 

--------------------------------------------------------------------------------



 

(vi) that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the third Business Day
immediately preceding the Payment Date, a telegram, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of Notes
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Notes purchased; and

(vii) that Holders whose Notes are being purchased only in part will be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered; provided that each Note purchased and each new Note issued shall be
in a principal amount of $2,000 or integral multiples of $1,000 in excess
thereof.

On the Payment Date, the Company shall (a) accept for payment on a pro rata
basis Notes or portions thereof tendered pursuant to an Offer to Purchase; (b)
deposit with the Paying Agent money sufficient to pay the purchase price of all
Notes or portions thereof so accepted; and (c) deliver, or cause to be
delivered, to the Trustee all Notes or portions thereof so accepted together
with an Officers’ Certificate specifying the Notes or portions thereof accepted
for payment by the Company. The Paying Agent shall promptly mail to the Holders
of Notes so accepted payment in an amount equal to the purchase price, and the
Trustee shall promptly authenticate and mail to such Holders a new Note equal in
principal amount to any unpurchased portion of the Note surrendered; provided
that each Note purchased and each new Note issued shall be in a principal amount
of $2,000 or integral multiples of $1,000 in excess thereof. The Company will
publicly announce the results of an Offer to Purchase as soon as practicable
after the Payment Date. The Trustee shall act as the Paying Agent for an Offer
to Purchase. The Company will comply with Rule 14e-1 under the Exchange Act and
any other securities laws and regulations thereunder to the extent such laws and
regulations are applicable, in the event that the Company is required to
repurchase Notes pursuant to an Offer to Purchase.

“Officer” means, with respect to the Company, (i) the Chairman of the Board, any
Vice Chairman of the Board, the Chief Executive Officer, the President, any Vice
President or the Chief Financial Officer, and (ii) the Treasurer or any
Assistant Treasurer, or the Secretary or any Assistant Secretary.

“Officers’ Certificate” means a certificate signed by two officers of the
Company or a Subsidiary Guarantor, as applicable, one of whom must be the
principal executive officer, the principal financial officer or the principal
accounting officer of the Company or such Subsidiary Guarantor, as applicable.
Each Officers’ Certificate (other than certificates provided pursuant to TIA
Section 314(a)(4)) shall include the statements provided for in TIA Section
314(e).

“Offshore Global Note” has the meaning provided in Section 2.01.

“Offshore Physical Notes” has the meaning provided in Section 2.01.

“Opinion of Counsel” means a written opinion signed by legal counsel reasonably
acceptable to the Trustee, who may be an employee of or counsel to the Company,
that meets the requirements of Section 11.04. Each such Opinion of Counsel shall
include the statements provided for in TIA Section 314(e).

 

 

-8-

 

--------------------------------------------------------------------------------



 

“Paying Agent” has the meaning provided in Section 2.04, except that, for the
purposes of Article Eight, the Paying Agent shall not be the Company or a
Subsidiary of the Company or an Affiliate of any of them. The term “Paying
Agent” includes its successors and assigns and any additional Paying Agent.

“Paying Agent Office” means the designated office of the Trustee at which the
corporate trust paying agent office of the Trustee shall, at any particular
time, be administered, which office is, at the date of this Indenture, located
at 60 Livingston Avenue, St. Paul, MN 55107-1419, Attention: Raymond Haverstock.

“Payment Date” has the meaning provided in the definition of Offer to Purchase.

“Permitted Liens” means (1) Liens incurred or pledges and deposits made in
connection with workers’ compensation, unemployment insurance, old pensions,
social security and public liability and similar legislation; (2) Liens securing
the performance of bids, tenders, leases, contracts (other than for the
repayment of borrowed money), statutory obligations, surety and appeal bonds and
other obligations of like nature, incurred in the ordinary course of business;
(3) statutory Liens of landlords and other Liens imposed by law, such as
carriers’, warehousemen’s, mechanics’, materialmen’s and vendors’ Liens,
incurred in good faith in the ordinary course of business, including but not
limited to those relating to the construction of the York Avenue Property; (4)
Liens securing the payment of taxes, assessments, import duties and governmental
charges or levies, either (i) not delinquent or (ii) being contested in good
faith by appropriate proceedings with adequate reserves; (5) zoning
restrictions, easements, licenses, reservations, restrictions on the use of real
property or minor irregularities incident thereto which do not in the aggregate
materially detract from the value of the property or assets of the Company and
its Subsidiaries taken as a whole or materially impair the operation of the
business of the Company and its Subsidiaries taken as a whole; (6) Liens
incurred in the ordinary course of business provided that these liens are not
given as security for Indebtedness; (7) Liens on property or assets of any
Subsidiary securing Indebtedness of such Subsidiary to the Company or another
Subsidiary; (8) Liens for judgments or awards, so long as the finality of such
judgment or award is being contested in good faith and execution thereof is
stayed; provided that the aggregate amount of Liens permitted by this clause may
not exceed $50.0 million; (9) any Lien existing on any property or assets of a
Person at the time of the acquisition thereof by the Company or any Subsidiary,
or existing prior to the time of acquisition upon any property or assets
acquired by the Company or any of its Subsidiaries through purchase, merger or
consolidation or otherwise, whether or not assumed by the Company or such
Subsidiary; provided that such Liens were not created in contemplation of such
acquisition, purchase, merger, consolidation or investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Company or such Subsidiary or organized, purchased or invested in by the Company
or such Subsidiary; (10) any Lien placed upon the York Avenue Property; (11) any
Lien placed upon property or assets within 90 days of the time of acquisition of
such property or assets by the Company or any of its Subsidiaries to secure all
or a portion of (or to secure Indebtedness incurred to pay all or a portion of)
the purchase price thereof; provided that any such Lien shall not encumber any
other property or assets of the Company or any Subsidiary; and (12) any Lien
renewing, extending or refunding any Lien permitted by clause (8) or (9) above,
provided that (i) the principal amount secured is not increased, and the Lien is
not extended to other property and

 

 

-9-

 

--------------------------------------------------------------------------------



 

(ii) any renewal, extension or refunding of the obligations secured or benefited
thereby is permitted by this Indenture.

For the avoidance of doubt, the enumeration of items in this Permitted Liens
definition does not mean that the items secured by Permitted Liens are
Indebtedness.

“Person” means any individual, corporation, partnership, joint venture, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Physical Notes” has the meaning provided in Section 2.01.

“principal” of a debt security, including the Notes, means the principal amount
due on the Stated Maturity as shown on such debt security.

“Private Placement Legend” means the legend initially set forth as the first
legend on the Notes in the form set forth in Section 2.02(a).

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Rating Agencies” means (1) S&P and Moody’s or (2) if S&P or Moody’s or both of
them are not making ratings publicly available, a nationally recognized U.S.
rating agency or agencies, as the case may be, selected by the Company, which
will be substituted for S&P or Moody’s or both, as the case may be.

“Rating Category” means (1) with respect to S&P, any of the following categories
(any of which may include a “+” or “-”): AAA, AA, A, BBB, BB, B, CCC, CC, C and
D (or equivalent successor categories), (2) with respect to Moody’s, any of the
following categories: Aaa, Aa, A, Baa, Ba, B, Caa, Ca, C and D (or equivalent
successor categories) and (3) the equivalent of any such categories of S&P or
Moody’s used by another Rating Agency, if applicable.

“Redemption Date” means, when used with respect to any Note to be redeemed, the
date fixed for such redemption by or pursuant to this Indenture.

“Redemption Price” means, when used with respect to any Note to be redeemed, the
price at which such Note is to be redeemed pursuant to this Indenture.

“Registrar” has the meaning provided in Section 2.04.

“Registration Rights Agreement” means that certain registration rights
agreement, dated as of the date of this Indenture, by and among the Company, the
Initial Subsidiary Guarantors and the initial purchasers set forth therein.

“Registration Statement” has the meaning provided in the Registration Rights
Agreement.

 

 

-10-

 

--------------------------------------------------------------------------------



 

“Regular Record Date” for the interest payable on any Interest Payment Date
means the June 1 or December 1 (whether or not a Business Day), as the case may
be, next preceding such Interest Payment Date.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Responsible Officer,” when used with respect to the Trustee, means any officer
of the Trustee in its Corporate Trust Office, including any vice president,
assistant vice president, assistant treasurer, assistant secretary, trust
officer or any other officer of the Trustee who customarily performs functions
similar to those performed by the Persons who at the time shall be such
officers, respectively, with direct responsibility for the administration of
this Indenture and also means, with respect to a particular corporate trust
matter, any other officer to whom such matter is referred because of his or her
knowledge of and familiarity with the particular subject.

“Restricted Global Note” means one or more Global Notes that bear the Private
Placement Legend, including U.S. Restricted Global Notes and Offshore Restricted
Global Notes.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing to the Company or any Subsidiary of the Company of any property
or assets, which property or assets has been or is to be sold or transferred by
the Company or any Subsidiary of the Company to such Person.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Register” has the meaning provided in Section 2.04.

“Shelf Registration Statement” has the meaning provided in the Registration
Rights Agreement.

“Significant Subsidiary” means, at any date of determination, any Subsidiary
that would constitute a “significant subsidiary” within the meaning of Article 1
of Regulation S-X of the Securities Act as in effect on the Closing Date.

“Stated Maturity” means when used with respect to the Notes or any installment
of interest thereon, the date specified in such Note as the fixed date on which
the principal amount of such Note or such installment of interest is due and
payable.

“Subsidiary” means any corporation, limited or general partnership, limited
liability company, trust, association or other business entity of which an
aggregate of at least a majority of the outstanding Capital Stock therein is, at
the time, directly or indirectly owned by the Company, or by one or more other
Subsidiaries of the Company, or by the Company and one or more other
Subsidiaries of the Company.

“Subsidiary Guarantor” means any Initial Subsidiary Guarantor and any other
Subsidiary of the Company that provides a Note Guarantee of the Company’s
obligations under

 

 

-11-

--------------------------------------------------------------------------------



this Indenture and the Notes, until such Note Guarantee is released in
accordance with the terms of this Indenture.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies.

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.
Code §§ 77aaa-77bbbb), as in effect on the date this Indenture was executed,
except as provided in Section 9.06.

“Treasury Rate” means, with respect to a Redemption Date, the yield to maturity
at the time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H. 15(519) that has become publicly available at least two
Business Days prior to such Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such Redemption Date to June 15, 2015; provided,
however, that if the period from the Redemption Date to such date is not equal
to the constant maturity of a United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given, except that if the period from the Redemption Date to such date is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.

“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it in accordance with the provisions of Article Seven
of this Indenture and thereafter means such successor.

“United States Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
amended and as codified in Title 11 of the United States Code, as amended from
time to time hereafter, or any successor federal bankruptcy law.

“Unrestricted Global Note” means a Global Note that is an Unrestricted Note.

“Unrestricted Notes” means one or more Notes that do not and are not required to
bear the Private Placement Legend including, without limitation, the Exchange
Notes, any Notes registered under the Securities Act pursuant to and in
accordance with the Registration Rights Agreement, any Notes from which the
Private Placement Legend has been removed in accordance with Section 2.08(e) and
Notes in which a Holder acquires an interest pursuant to Section 2.08(h).

“U.S. Global Notes” has the meaning provided in Section 2.01.

“U.S. Government Obligations” means securities that are (1) direct obligations
of the United States of America for the payment of which its full faith and
credit is pledged or (2) obligations of a Person controlled or supervised by and
acting as an agency or instrumentality of the United States of America the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof at any time prior to
the Stated Maturity of the

 

 

-12-

--------------------------------------------------------------------------------



Notes, and shall also include a depository receipt issued by a bank or trust
company as custodian with respect to any such U.S. Government Obligation or a
specific payment of interest on or principal of any such U.S. Government
Obligation held by such custodian for the account of the holder of a depository
receipt; provided that (except as required by law) such custodian is not
authorized to make any deduction from the amount payable to the holder of such
depository receipt from any amount received by the custodian in respect of the
U.S. Government Obligation or the specific payment of interest on or principal
of the U.S. Government Obligation evidenced by such depository receipt.

“U.S. Physical Notes” has the meaning provided in Section 2.01.

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

“York Avenue Property” means the Company’s corporate headquarters building at
1334 York Avenue, New York, New York.

SECTION 1.02. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

“indenture securities” means the Notes;

“indenture security holder” means a Holder or a Noteholder;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company or any other obligor on
the Notes.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by a rule of the Commission and
not otherwise defined herein have the meanings assigned to them therein.

SECTION 1.03. Rules of Construction. Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(iii) words in the singular include the plural, and words in the plural include
the singular;

 

 

-13-

--------------------------------------------------------------------------------



(iv) provisions apply to successive events and transactions;

(v) all references to “including” shall have the meaning of “including without
limitation”;

(vi) all ratios and computations based on GAAP contained in this Indenture shall
be computed in accordance with the definition of GAAP set forth in Section 1.01;
and

(vii) all references to Sections or Articles refer to Sections or Articles of
this Indenture unless otherwise indicated.

ARTICLE TWO

THE NOTES

SECTION 2.01. Form and Dating. The Notes and the Trustee’s certificate of
authentication shall be substantially in the form annexed hereto as Exhibit A
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture. The Notes may have notations,
legends or endorsements required by law, stock exchange agreements to which the
Company or any Subsidiary Guarantor is subject or usage. The Company shall
approve the form of the Notes and any notation, legend or endorsement on the
Notes. Each Note shall be dated the date of its authentication. The Trustee
shall authenticate the Notes, upon a Company Order for the authentication and
delivery of such Notes, which order shall set forth the number of separate
notes, the principal amount of each such Note to be authenticated, the date on
which the original issue of Notes is to be authenticated, the registered holders
of each of the said Notes and delivery instructions.

The terms and provisions contained in the form of the Notes annexed hereto as
Exhibit A shall constitute, and are hereby expressly made, a part of this
Indenture. To the extent applicable, the Company, each Subsidiary Guarantor and
the Trustee, by their execution and delivery of this Indenture, expressly agree
to such terms and provisions and to be bound thereby.

Notes offered and sold in reliance on Rule 144A shall be issued initially in the
form of one or more permanent Global Notes in registered form in substantially
the form set forth in Exhibit A (the “U.S. Restricted Global Notes”), duly
executed by the Company and authenticated by the Trustee as hereinafter
provided. The aggregate principal amount of the U.S. Restricted Global Notes may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as custodian for the Depositary or its nominee, in accordance
with the instructions given by the Holder thereof, as hereinafter provided.

Notes offered and sold in offshore transactions in reliance on Regulation S
shall be issued initially in the form of one or more temporary Global Notes in
registered form in substantially the form set forth in Exhibit A (the “Offshore
Restricted Global Notes”), duly executed by the Company and authenticated by the
Trustee as hereinafter provided. The aggregate principal amount of the Offshore
Global Notes may from time to time be increased or decreased by adjustments made
on the records of the Trustee, as custodian for the Depositary or its nominee,
in accordance with the instructions given by the Holder thereof, as hereinafter
provided.

 

 

-14-

--------------------------------------------------------------------------------



Notes initially issued to or transferred to affiliates (as defined in Rule 405)
of the Company or Institutional Accredited Investors pursuant to Section 2.08(a)
of this Indenture shall only be issued in the form of permanent certificated
Notes in registered form in substantially the form set forth in Exhibit A (the
“U.S. Restricted Physical Notes”). Notes issued pursuant to Section 2.07 in
exchange for interests in the Offshore Global Notes shall be in the form of
permanent certificated Notes in registered form substantially in the form set
forth in Exhibit A (the “Offshore Restricted Physical Notes”). For the avoidance
of doubt, unless and until exchanged for an Exchange Note or sold in connection
with an effective Shelf Registration Statement, affiliates of Sotheby’s may only
hold an interest in Notes in the form of permanent certificated Notes and are
prohibited from taking a beneficial interest in one or more Global Notes.

The Offshore Physical Notes and U.S. Physical Notes are sometimes collectively
herein referred to as the “Physical Notes.” The U.S. Restricted Global Notes and
the Offshore Global Restricted Notes are sometimes referred to herein as the
“Restricted Global Notes.”

The definitive Notes shall be typed, printed, lithographed or engraved or
produced by any combination of these methods or may be produced in any other
manner permitted by the rules of any securities exchange on which the Notes may
be listed, all as determined by the Officers executing such Notes, as evidenced
by their execution of such Notes.

SECTION 2.02. Restrictive Legends.

(a) Unless and until (i) a Note is exchanged for an Exchange Note or sold in
connection with an effective Registration Statement pursuant to the Registration
Rights Agreement or (ii) with respect to a Restricted Global Note, all of the
beneficial interests in such Restricted Global Note have been exchanged for
beneficial interests in the Unrestricted Global Note in accordance with Section
2.08(h) or the Private Placement Legend has been removed from such Global Note
in accordance with Section 2.08(e), (x) each U.S. Global Note and each U.S.
Physical Note shall be Restricted Notes and bear the legend set forth below on
the face thereof and (y) each Offshore Physical Note and each Offshore Global
Note shall be Restricted Notes and bear the legend set forth below on the face
thereof until at least the 41st day after the Closing Date and receipt by the
Company and the Trustee of a certificate substantially in the form of Exhibit B
hereto.

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (i) (a) TO A PERSON WHO IS A
QUALIFIED INSTITUTIONAL

 

 

-15-

 

--------------------------------------------------------------------------------



BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE UNITED STATES
TO NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER
THE SECURITIES ACT, OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE ISSUER SO REQUESTS), (ii) TO THE ISSUER, OR (iii) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE. NO REPRESENTATION CAN BE MADE AS
TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE
SECURITY EVIDENCED HEREBY.”

(b) Each Global Note, whether or not an Exchange Note, Restricted Global Note or
Unrestricted Global Note, shall also bear the following legend on the face
thereof:

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN THE NAME OF SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE
OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

“TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT
IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 2.08 OF
THE INDENTURE.”

SECTION 2.03. Execution, Authentication and Denominations. Subject to Article
Four and applicable law, the aggregate principal amount of Notes which may be
authenticated and delivered under this Indenture is unlimited. The Notes shall
be executed by two Officers of the Company. The signature of these Officers on
the Notes may be by facsimile or manual signature in the name and on behalf of
the Company.

 

 

-16-

 

--------------------------------------------------------------------------------



If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee or authenticating agent authenticates the Note, the Note shall
be valid nevertheless.

A Note shall not be valid until the Trustee or authenticating agent manually
signs the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.

At any time and from time to time after the execution of this Indenture, the
Trustee shall authenticate (i) Restricted Notes and (ii) Unrestricted Notes,
including Exchange Notes, from time to time only (x) in exchange for a like
principal amount of Restricted Notes. Notes shall be issued only in accordance
with a written order of the Company in the form of an Officers’ Certificate.
Each such written order shall specify the amount of the Notes to be
authenticated and the date on which the Notes are to be authenticated, whether
the Notes are to be Restricted Notes or Unrestricted Notes and whether the Notes
are to be issued as Physical Notes or Global Notes or such other information as
the Trustee may reasonably request. In addition, with respect to authentication
pursuant to clause (ii) of the first sentence of this paragraph, the first such
written order from the Company shall be reasonably satisfactory to the Trustee
stating that the issuance of the Unrestricted Notes, including Exchange Notes,
does not give rise to an Event of Default, complies with this Indenture and has
been duly authorized by the Company.

The Trustee may appoint an authenticating agent to authenticate Notes. An
authenticating agent may authenticate Notes whenever the Trustee may do so. Each
reference in this Indenture to authentication by the Trustee includes
authentication by such authenticating agent. An authenticating agent has the
same rights as an Agent to deal with the Company or any Subsidiary Guarantor or
an Affiliate of the Company or any Subsidiary Guarantor.

The Notes shall be issuable only in registered form without coupons and only in
denominations of $2,000 in principal amount and multiples of $1,000 in excess
thereof.

SECTION 2.04. Registrar and Paying Agent. The Company shall maintain an office
or agency where Notes may be presented for registration of transfer or for
exchange (the “Registrar”), an office or agency where Notes may be presented for
payment (the “Paying Agent”) and an office or agency where notices and demands
to or upon the Company in respect of the Notes and this Indenture may be served.
The Company shall cause the Registrar to keep a register of the Notes and of
their transfer and exchange (the “Security Register”). The Security Register
shall be in written form or any other form capable of being converted into
written form within a reasonable time. The Company may have one or more
co-Registrars and one or more additional Paying Agents.

The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture. The agreement shall implement the provisions of this
Indenture that relate to such Agent. The Company shall give prompt written
notice to the Trustee of the name and address of any such Agent and any change
in the address of such Agent. If the Company fails to maintain a Registrar,
Paying Agent and/or agent for service of notices and demands, the Company shall
appoint the Trustee to act as, and the Trustee shall act as, such Registrar,
Paying Agent and/or agent for service of notices and demands. The Company may
remove any Agent upon written notice to such Agent and the Trustee; provided
that no such removal shall become

 

 

-17-

 

--------------------------------------------------------------------------------



effective until (i) the acceptance of an appointment by a successor Agent to
such Agent as evidenced by an appropriate agency agreement entered into by the
Company and such successor Agent and delivered to the Trustee or (ii)
notification to the Trustee that the Trustee shall serve as such Agent until the
appointment of a successor Agent in accordance with clause (i) of this proviso.
The Company, any Subsidiary of the Company, or any Affiliate of any of them may
act as Paying Agent, Registrar or co-Registrar, and/or agent for service of
notice and demands.

The Company hereby initially appoints the Trustee as Registrar, Paying Agent,
authenticating agent and agent for service of notice and demands. The Trustee
shall preserve in as current a form as is reasonably practicable the most recent
list available to it of the names and addresses of Holders and shall otherwise
comply with TIA § 312(a). If the Trustee is not the Registrar, the Company shall
furnish to the Trustee as of each Regular Record Date and at such other times as
the Trustee may reasonably request the names and addresses of Holders as they
appear in the Security Register, including the aggregate principal amount of
Notes held by each Holder.

SECTION 2.05. Paying Agent to Hold Money in Trust. Not later than 11:00 a.m.
(New York City time) on each due date of the principal, premium, if any, and
interest on any Notes, the Company shall deposit with the Paying Agent money in
immediately available funds sufficient to pay such principal, premium, if any,
and interest so becoming due. The Company shall require each Paying Agent other
than the Trustee to agree in writing that such Paying Agent shall hold in trust
for the benefit of the Holders or the Trustee all money held by the Paying Agent
for the payment of principal of, premium, if any, and interest on the Notes
(whether such money has been paid to it by the Company or any other obligor on
the Notes), and such Paying Agent shall promptly notify the Trustee of any
default by the Company (or any other obligor on the Notes) in making any such
payment. The Company at any time may require a Paying Agent to pay all money
held by it to the Trustee and account for any funds disbursed, and the Trustee
may at any time during the continuance of any payment default, upon written
request to a Paying Agent, require such Paying Agent to pay all money held by it
to the Trustee and to account for any funds disbursed. Upon doing so, the Paying
Agent shall have no further liability for the money so paid over to the Trustee.
If the Company or any Subsidiary of the Company or any Affiliate of any of them
acts as Paying Agent, it will, on or before each due date of any principal of,
premium, if any, or interest on the Notes, segregate and hold in a separate
trust fund for the benefit of the Holders a sum of money sufficient to pay such
principal, premium, if any, or interest so becoming due until such sum of money
shall be paid to such Holders or otherwise disposed of as provided in this
Indenture, and will promptly notify the Trustee of its action or failure to act.

SECTION 2.06. Transfer and Exchange.

(a) The Notes are issuable only in registered form. A Holder may transfer a Note
only by written application to the Registrar stating the name of the proposed
transferee and otherwise complying with the terms of this Indenture. No such
transfer shall be effected until, and such transferee shall succeed to the
rights of a Holder only upon, final acceptance and registration of the transfer
by the Registrar in the Security Register. Prior to the registration of any
transfer by a Holder as provided herein, the Company, the Trustee, and any agent
of the Company shall treat the person in whose name the Note is registered as
the owner thereof for all pur-

 

 

-18-

 

--------------------------------------------------------------------------------



poses whether or not the Note shall be overdue, and neither the Company, the
Trustee, nor any such agent shall be affected by notice to the contrary.
Furthermore, any Holder of a Global Note shall, by acceptance of such Global
Note, agree that transfers of beneficial interests in such Global Note may be
effected only through a book entry system maintained by the Holder of such
Global Note (or its agent) and that ownership of a beneficial interest in the
Note shall be required to be reflected in a book entry. When Notes are presented
to the Registrar or a co-Registrar with a request to register the transfer or to
exchange them for an equal principal amount of Notes of other authorized
denominations (including an exchange of Notes for Exchange Notes), the Registrar
shall register the transfer or make the exchange as requested if its
requirements for such transactions are met (including that such Notes are duly
endorsed or accompanied by a written instrument of transfer in form satisfactory
to the Trustee and Registrar duly executed by the Holder thereof or by an
attorney who is authorized in writing to act on behalf of the Holder); provided
that no exchanges of Notes for Exchange Notes shall occur until a Registration
Statement shall have been declared effective by the Commission, the Trustee
shall have received notice of such effectiveness by the Company and provided
further that any Notes that are exchanged for Exchange Notes shall be cancelled
by the Trustee. To permit registrations of transfers and exchanges, the Company
shall execute and the Trustee shall authenticate Notes at the Registrar’s
request. No service charge shall be made for any registration of transfer or
exchange or redemption of the Notes, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or other similar
governmental charge payable upon exchanges pursuant to Section 2.11, 3.08 or
9.04).

The Registrar shall not be required (i) to issue, register the transfer of or
exchange any Note during a period beginning at the opening of business 15 days
before the day of the mailing of a notice of redemption of Notes selected for
redemption under Section 3.03 and ending at the close of business on the day of
such mailing, or (ii) to register the transfer of or exchange any Note so
selected for redemption in whole or in part, except the unredeemed portion of
any Note being redeemed in part.

SECTION 2.07. Book-Entry Provisions for Global Notes. The Global Notes initially
shall (i) be registered in the name of the Depositary for such Global Notes or
the nominee of such Depositary, (ii) be delivered to the Trustee as custodian
for such Depositary and (iii) bear legends as set forth in Section 2.02.

(a) Members of, or participants in, the Depositary (“Agent Members”) shall have
no rights under this Indenture with respect to any Global Note held on their
behalf by the Depositary, or the Trustee as its custodian, or under such Global
Note, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of such Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee,
from giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a holder of any Note.

 

 

-19-

 

--------------------------------------------------------------------------------



(b) Transfers of a Global Note shall be limited to transfers of such Global Note
in whole, but not in part, to the Depositary, its successors or their respective
nominees. Interests of beneficial owners in Global Notes may be transferred in
accordance with the rules and procedures of the Depositary and the provisions of
Section 2.08. In addition, U.S. Physical Notes and Offshore Physical Notes shall
be transferred to all beneficial owners in exchange for their beneficial
interests in the U.S. Global Notes or the Offshore Global Notes, as the case may
be, if (i) the Depositary notifies the Company that it is unwilling or unable to
continue as Depositary for the U.S. Global Notes or the Offshore Global Notes,
as the case may be, and a successor depositary is not appointed by the Company
within 90 days of such notice, (ii) an Event of Default has occurred and is
continuing and the Registrar has received a written request from the Depositary
or (iii) in accordance with the rules and procedures of the Depositary and the
provisions of Section 2.08.

(c) Any beneficial interest in one of the Global Notes that is transferred to a
person who takes delivery in the form of an interest in another Global Note
will, upon transfer, cease to be an interest in another Global Note and become
an interest in such other Global Note and, accordingly, will thereafter be
subject to all transfer restrictions, if any, and other procedures applicable to
beneficial interests in such other Global Note for as long as it remains such an
interest.

(d) In connection with any transfer of a portion of the beneficial interests in
a Global Note to beneficial owners pursuant to paragraph (b) of this Section
2.07, the Registrar shall reflect on its books and records the date and a
decrease in the principal amount of the Global Note in an amount equal to the
principal amount of the beneficial interest in the Global Note to be
transferred, and the Company shall execute, and the Trustee shall authenticate
and deliver, one or more U.S. Physical Notes or Offshore Physical Notes, as the
case may be, of like tenor and amount.

(e) In connection with the transfer of the U.S. Global Notes or the Offshore
Global Notes, in whole, to beneficial owners pursuant to paragraph (b) of this
Section 2.07, the U.S. Global Notes or Offshore Global Notes, as the case may
be, shall be deemed to be surrendered to the Trustee for cancellation, and the
Company shall execute, and the Trustee shall authenticate and deliver, to each
beneficial owner identified by the Depositary in exchange for its beneficial
interest in the U.S. Global Notes or Offshore Global Notes, as the case may be,
an equal aggregate principal amount of U.S. Physical Notes or Offshore Physical
Notes, as the case may be, of authorized denominations.

(f) Any U.S. Physical Note constituting a Restricted Note delivered in exchange
for an interest in the U.S. Global Notes pursuant to paragraph (b), (d) or (e)
of this Section 2.07 shall, except as otherwise provided by paragraph (f) of
Section 2.08, bear the legend regarding transfer restrictions applicable to the
U.S. Physical Note set forth in Section 2.02.

(g) Any Offshore Physical Note constituting a Restricted Note delivered in
exchange for an interest in the Offshore Global Notes pursuant to paragraph (b),
(d) or (e) of this Section 2.07 shall, except as otherwise provided by paragraph
(f) of Section 2.08,

 

 

-20-

 

--------------------------------------------------------------------------------



bear the legend regarding transfer restrictions applicable to the Offshore
Physical Note set forth in Section 2.02.

(h) The registered holder of a Global Note may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.

SECTION 2.08. Special Transfer Provisions. Unless and until a Note is exchanged
for an Exchange Note or sold in connection with an effective Shelf Registration
Statement pursuant to the Registration Rights, the following provisions shall
apply:

(a) Transfers to Non-QIB Institutional Accredited Investors. The following
provisions shall apply with respect to the registration of any proposed transfer
of a Note to any Institutional Accredited Investor which is not a QIB (excluding
Non-U.S. Persons):

(i) The Registrar shall register the transfer of any Note, whether or not such
Note bears the Private Placement Legend, if (x) the requested transfer is after
the time period referred to in Rule 144 under the Securities Act or (y) the
proposed transferee has delivered to the Registrar (A) a certificate
substantially in the form of Exhibit C hereto and (B) if the aggregate principal
amount of the Notes being transferred is less than $100,000, an opinion of
counsel acceptable to the Company that such transfer is in compliance with the
Securities Act.

(ii) If the proposed transferor is an Agent Member holding a beneficial interest
in the U.S. Global Notes, upon receipt by the Registrar of (x) the documents, if
any, required by paragraph (i) above and (y) instructions given in accordance
with the Depositary’s and the Registrar’s procedures, the Registrar shall
reflect on its books and records the date and a decrease in the principal amount
of the U.S. Global Notes in an amount equal to the principal amount of the
beneficial interest in the U.S. Global Notes to be transferred, and the Company
shall execute, and the Trustee shall authenticate and deliver, one or more U.S.
Physical Notes of like tenor and amount.

(b) Transfers to QIBs. The following provisions shall apply with respect to the
registration of any proposed transfer of U.S. Physical Notes or an interest in
U.S. Global Notes to a QIB (excluding Non-U.S. Persons):

(i) If the Note to be transferred consists of (x) either Offshore Physical Notes
prior to the removal of the Private Placement Legend or U.S. Physical Notes, the
Registrar shall register the transfer if such transfer is being made by a
proposed transferor who has checked the box provided for on the form of Note
stating, or has otherwise advised the Company and the Registrar in writing, that
the sale has been made in compliance with the provisions of Rule 144A to a
transferee who has signed the certification provided for on the form of Note
stating, or has otherwise advised the Company and the Registrar in writing, that
it is pur-

 

 

-21-

 

--------------------------------------------------------------------------------



chasing the Note for its own account or an account with respect to which it
exercises sole investment discretion and that it and any such account is a QIB
within the meaning of Rule 144A and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as it has requested pursuant to Rule 144A or has
determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A or (y) an interest in the U.S.
Global Notes, the transfer of such interest may be effected only through the
book entry system maintained by the Depositary.

(ii) If the proposed transferee is an Agent Member, and the Note to be
transferred consists of U.S. Physical Notes, upon receipt by the Registrar of
the documents referred to in paragraph (i) above and instructions given in
accordance with the Depositary’s and the Registrar’s procedures, the Registrar
shall reflect on its books and records the date and an increase in the principal
amount of U.S. Global Notes in an amount equal to the principal amount of the
U.S. Physical Notes to be transferred, and the Trustee shall cancel the U.S.
Physical Notes so transferred.

(c) Transfers of Interests in the Offshore Global Notes or Offshore Physical
Notes. The following provisions shall apply with respect to any transfer of
interests in the Offshore Global Notes or Offshore Physical Notes:

(i) Prior to the removal of the Private Placement Legend from an Offshore Global
Note or Offshore Physical Note pursuant to Section 2.02, the Registrar shall
refuse to register such transfer unless such transfer complies with Section
2.08(b) or Section 2.08(d), as the case may be; and

(ii) After such removal, the Registrar shall register the transfer of any such
Note without requiring additional certification.

(d) Transfers to Non-U.S. Persons at Any Time. The following provisions shall
apply with respect to any transfer of a Note to a Non-U.S. Person:

(i) The Registrar shall register any proposed transfer to any Non-U.S. Person if
the Note to be transferred is a U.S. Physical Note or an interest in U.S. Global
Notes, upon receipt of a certificate substantially in the form of Exhibit D
hereto from the proposed transferor.

(ii) (a) If the proposed transferor is an Agent Member holding a beneficial
interest in the U.S. Global Notes, upon receipt by the Registrar of (x) the
documents, if any, required by paragraph (i) and (y) instructions in accordance
with the Depositary’s and the Registrar’s procedures, the Registrar shall
reflect on its books and records the date and a decrease in the principal amount
of the U.S. Global Notes in an amount equal to the principal amount of the
beneficial interest in the U.S. Global Notes to be transferred, and (b) if the
proposed transferee is an

 

 

-22-

 

--------------------------------------------------------------------------------



Agent Member, upon receipt by the Registrar of instructions given in accordance
with the Depositary’s and the Registrar’s procedures, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Offshore Global Notes in an amount equal to the principal amount
of the U.S. Physical Notes or the U.S. Global Notes, as the case may be, to be
transferred, and the Trustee shall cancel the Physical Note, if any, so
transferred or decrease the amount of the U.S. Global Notes.

(e) Private Placement Legend. Upon the transfer, exchange or replacement of
Unrestricted Notes, the Registrar shall deliver Unrestricted Notes that do not
bear the Private Placement Legend. Upon the transfer, exchange or replacement of
Restricted Notes or beneficial interests in Restricted Global Notes, the
Registrar shall deliver only Restricted Notes and instruct the Depositary to
credit the account of the applicable transferee with a beneficial interest in a
Restricted Global Note, as the case may be, unless (i) the Company has delivered
certification to the Registrar that the circumstances contemplated by paragraph
(a)(i)(x) of this Section 2.08 exist and (ii) the Company has delivered to the
Registrar the requisite written notice, officers’ certificate and opinion of
counsel contemplated in Section 2.08(h) to the effect that neither such legend
nor the related restrictions on transfer are required or advisable in order to
ensure that subsequent transfers of the Note are effected in compliance with the
Securities Act

(f) General. By its acceptance of any Note bearing the Private Placement Legend,
each Holder of such a Note acknowledges receipt of a Restricted Note with the
restrictions on transfer of such Note set forth in this Indenture and in the
Private Placement Legend and agrees that it will transfer such Note only as
provided in this Indenture until such time as the Private Placement Legend is no
longer required pursuant to Section 2.02 and such Holder transfers such a
Restricted Note to an Unrestricted Note. The Registrar shall not register a
transfer of any Note unless such transfer complies with the restrictions on
transfer of such Note set forth in this Indenture. In connection with any
transfer of Notes, each Holder agrees by its acceptance of the Notes to furnish
the Registrar or the Company such certifications, legal opinions or other
information as either of them may reasonably require to confirm that such
transfer is being made pursuant to an exemption from, or a transaction not
subject to, the registration requirements of the Securities Act until such time
as the Private Placement Legend is no longer required pursuant to Section 2.02
and such Holder transfers such a Restricted Note to an Unrestricted Note;
provided that the Registrar shall not be required to determine (but may rely on
a determination made by the Company with respect to) the sufficiency of any such
certifications, legal opinions or other information.

(g) Transfers of Notes Held by Affiliates. Any certificate (i) evidencing a Note
that has been transferred to an affiliate (as defined in Rule 405) of a Company
within one year after the Closing Date, as evidenced by a notation on the
assignment form for such transfer or in the representation letter delivered in
respect thereof or (ii) evidencing a Note that has been acquired from an
affiliate (other than by an affiliate) in a transaction or a chain of
transactions not involving any public offering, shall, until one year after the
last date on which either the Company or any affiliate of the Company was an
owner of such Note, in each case, be in the form of a permanent certificated
Note and

 

 

-23-

 

--------------------------------------------------------------------------------



bear the Private Placement Legend subject to the restrictions in Section 2.01.
The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.07 or this Section 2.08. The
Company, at its sole cost and expense, shall have the right to inspect and make
copies of all such letters, notices or other written communications at any
reasonable time upon the giving of reasonable written notice to the Registrar.

(h) Mandatory Exchange from Restricted Global Note to Unrestricted Global Note.
Upon compliance with the following procedures, all of the beneficial interests
in a Restricted Global Note shall be exchanged for beneficial interests in the
Unrestricted Global Note. In order to effect such exchange, the Company shall
provide written notice to the Trustee no later than 30 days prior to the date of
such mandatory exchange instructing the Trustee to (i) direct the Depository to
transfer all of the outstanding beneficial interests in a particular Restricted
Global Note to the Unrestricted Global Note and provide the Depository with all
such information as is necessary for the Depository to appropriately credit and
debit the relevant Holder accounts and (ii) provide prior written notice to all
Holders no later than 30 days prior to the date of such mandatory exchange,
which notice must include the date such exchange is to occur, the CUSIP number
of the relevant Restricted Global Note and the CUSIP number of the Unrestricted
Global Note into which such Holders’ beneficial interests will be exchanged. As
a condition to any such exchange pursuant to this Section 2.08(h), the Trustee
shall be entitled to receive from the Company, and rely upon conclusively,
without liability, an officers’ certificate and an opinion of counsel to the
Company, in form and in substance reasonably satisfactory to the Trustee, to the
effect that such transfer of beneficial interests to the Unrestricted Global
Note shall be effected in compliance with the Securities Act. Upon such exchange
of beneficial interests pursuant to this Section 2.08(h), the Registrar shall
endorse Schedule A to the relevant Notes and reflect on its books and records
the date of such transfer and a decrease and increase, respectively, in the
principal amount of the applicable Restricted Global Note(s) and the
Unrestricted Global Note, respectively, equal to the principal amount of
beneficial interests transferred. Following any such transfer pursuant to this
Section 2.08(h), the relevant Restricted Global Note shall be cancelled.

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.07 or this Section 2.08. The
Company, at its sole cost and expense, shall have the right to inspect and make
copies of all such letters, notices or other written communications at any
reasonable time upon the giving of reasonable written notice to the Registrar.

SECTION 2.09. Replacement Notes. If a mutilated Note is surrendered to the
Trustee or if the Holder claims that the Note has been lost, destroyed or
wrongfully taken, then, in the absence of written notice to the Company or the
Trustee that such Note has been acquired by a protected purchaser, the Company
shall issue and the Trustee shall authenticate a replacement Note of like tenor
and principal amount and bearing a number not contemporaneously outstanding;
provided that the requirements of this Section 2.09 are met. If required by the
Trustee or the Company, an indemnity bond must be furnished that is sufficient
in the judgment of both the Trustee and the Company to protect the Company, the
Trustee or any Agent from any loss or liability that any of them may suffer if a
Note is replaced and subsequently presented or

 

 

-24-

 

--------------------------------------------------------------------------------



claimed for payment. The Company may charge such Holder for its expenses and the
expenses of the Trustee in replacing a Note. In case any such mutilated, lost,
destroyed or wrongfully taken Note has become or is about to become due and
payable, the Company in its discretion may pay such Note instead of issuing a
new Note in replacement thereof.

Every replacement Note is an additional obligation of the Company and each
Subsidiary Guarantor and shall be entitled to the benefits of this Indenture.

SECTION 2.10. Outstanding Notes. Notes outstanding at any time are all Notes
that have been authenticated by the Trustee except for those cancelled by it,
those delivered to it for cancellation and those described in this Section 2.10
as not outstanding.

If a Note is replaced pursuant to Section 2.09, it ceases to be outstanding
unless and until the Trustee and the Company receive proof satisfactory to them
that the replaced Note is held by a protected purchaser.

If the Paying Agent (other than the Company or an Affiliate of the Company)
holds on the Maturity Date money sufficient to pay Notes payable on that date,
then on and after that date such Notes cease to be outstanding and interest on
them shall cease to accrue.

A Note does not cease to be outstanding because the Company or one of its
Affiliates holds such Note, provided, however, that in determining whether the
Holders of the requisite principal amount of the outstanding Notes have given
any request, demand, authorization, direction, notice, consent or waiver
hereunder, Notes owned by the Company or any other obligor upon the Notes or any
Affiliate of the Company or of such other obligor shall be disregarded and
deemed not to be outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Notes which the Trustee has actual
knowledge to be so owned shall be so disregarded. Notes so owned which have been
pledged in good faith may be regarded as outstanding if the pledgee establishes
to the satisfaction of the Trustee the pledgee’s right so to act with respect to
such Notes and that the pledgee is not the Company or any other obligor upon the
Notes or any Affiliate of the Company or of such other obligor.

SECTION 2.11. Temporary Notes. Until definitive Notes are ready for delivery,
the Company may prepare and execute and the Trustee shall authenticate temporary
Notes. Temporary Notes shall be substantially in the form of definitive Notes
but may have insertions, substitutions, omissions and other variations
determined to be appropriate by the Officers executing the temporary Notes, as
evidenced by their execution of such temporary Notes. If temporary Notes are
issued, the Company will cause definitive Notes to be prepared without
unreasonable delay. After the preparation of definitive Notes, the temporary
Notes shall be exchangeable for definitive Notes upon surrender of the temporary
Notes at the office or agency of the Company designated for such purpose
pursuant to Section 4.02, without charge to the Holder. Upon surrender for
cancellation of any one or more temporary Notes, the Company shall execute and
the Trustee shall authenticate and deliver in exchange therefor a like principal
amount of definitive Notes of authorized denominations. Until so exchanged, the
temporary Notes shall be entitled to the same benefits under this Indenture as
definitive Notes.

 

 

-25-

 

--------------------------------------------------------------------------------



SECTION 2.12. Cancellation. The Company, at any time, may deliver to the Trustee
for cancellation any Notes previously authenticated and delivered hereunder
which the Company may have acquired in any manner whatsoever, and may deliver to
the Trustee for cancellation any Notes previously authenticated hereunder. The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for transfer, exchange or payment. The Trustee shall cancel
all Notes surrendered for transfer, exchange, payment or cancellation and shall
destroy them in accordance with its normal procedure.

SECTION 2.13. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP,”
“CINS” or “ISIN” numbers (if then generally in use), and the Company and the
Trustee shall use CUSIP, CINS or ISIN numbers, as the case may be, in notices of
redemption or exchange as a convenience to Holders; provided that any such
notice shall state that no representation is made as to the correctness of such
numbers either as printed on the Notes or as contained in any notice of
redemption or exchange and that reliance may be placed only on the other
identification numbers printed on the Notes. The Company shall promptly notify
the Trustee of any change in “CUSIP,” “CINS” or “ISIN” numbers for the Notes.

SECTION 2.14. Defaulted Interest. If the Company defaults in a payment of
interest on the Notes, it shall pay, or shall deposit with the Paying Agent
money in immediately available funds sufficient to pay, the defaulted interest,
plus (to the extent lawful) any interest payable on the defaulted interest, to
the Persons who are Holders on a subsequent special record date. A special
record date, as used in this Section 2.14 with respect to the payment of any
defaulted interest, shall mean the 15th day next preceding the date fixed by the
Company for the payment of defaulted interest, whether or not such day is a
Business Day. At least 15 days before the subsequent special record date, the
Company shall mail to each Holder and to the Trustee a notice that states the
subsequent special record date, the payment date and the amount of defaulted
interest to be paid.

SECTION 2.15. Issuance of Additional Notes. The Company may, subject to Article
Four of this Indenture and applicable law, issue Additional Notes under this
Indenture. The Notes issued on the Closing Date and any Additional Notes
subsequently issued shall be treated as a single class for all purposes under
this Indenture. The Additional Notes may be issued in private or public
transactions and will contain relevant legends.

ARTICLE THREE

REDEMPTION

SECTION 3.01. Right of Redemption. The Notes will not be redeemable at any time
prior to maturity except as set forth below.

At any time prior to maturity, the Notes also may be redeemed in whole or in
part, at the option of the Company, at a Redemption Price equal to 100% of the
principal amount thereof plus the Applicable Premium as of the Redemption Date,
plus accrued and unpaid interest, if any, to the Redemption Date (subject to the
right of holders of record on the relevant record date to receive interest due
on the relevant interest payment date). Such redemption may be made upon notice
mailed by first-class mail to each Holder’s registered address, not less than 30
nor more than 60 days prior to the Redemption Date

 

 

-26-

 

--------------------------------------------------------------------------------



 

In addition, at any time prior to June 15, 2011, the Company may redeem up to
35% of the aggregate principal amount of the Notes (including any Additional
Notes) with the Net Cash Proceeds of one or more sales of common stock of the
Company at any time as a whole or from time to time in part, at a Redemption
Price (expressed as a percentage of principal amount) of 107.75%, plus accrued
and unpaid interest thereon, if any, to the Redemption Date; provided that (i)
at least 65% of the aggregate principal amount of Notes originally issued on the
Closing Date remains outstanding after each such redemption and (ii) notice of
any such redemption is mailed within 60 days after each such sale of common
stock.

SECTION 3.02. Notices to Trustee. If the Company elects to redeem Notes pursuant
to Section 3.01, it shall notify the Trustee in writing of the Redemption Date
and the principal amount of Notes to be redeemed and the clause of this
Indenture pursuant to which redemption shall occur.

The Company shall give each notice provided for in this Section 3.02 in an
Officers’ Certificate at least 45 days before the Redemption Date (unless a
shorter period shall be satisfactory to the Trustee).

SECTION 3.03. Selection of Notes to Be Redeemed. If less than all of the Notes
are to be redeemed at any time, the Trustee shall select the Notes to be
redeemed in compliance with the requirements, as certified to it by the Company,
of the principal national securities exchange, if any, on which the Notes are
listed or, if the Notes are not listed on a national securities exchange or
automated quotation system on a pro rata basis, by lot or by such other method
as the Trustee in its sole discretion shall deem fair and appropriate; provided
that no Note of $2,000 in principal amount or less shall be redeemed in part.

The Trustee shall make the selection from the Notes outstanding and not
previously called for redemption. Notes in denominations of $2,000 in principal
amount may only be redeemed in whole. The Trustee may select for redemption
portions (equal to $2,000 in principal amount or multiples of $1,000 in excess
thereof) of Notes that have denominations larger than $2,000 in principal
amount. Provisions of this Indenture that apply to Notes called for redemption
also apply to portions of Notes called for redemption. The Trustee shall notify
the Company and the Registrar promptly in writing of the Notes or portions of
Notes to be called for redemption.

SECTION 3.04. Notice of Redemption. With respect to any redemption of Notes
pursuant to Section 3.01, at least 30 days but not more than 60 days before a
Redemption Date, the Company shall mail a notice of redemption by first-class
mail to each Holder whose Notes are to be redeemed.

The notice shall identify the Notes to be redeemed and shall state:

(i) the Redemption Date;

(ii) the Redemption Price;

(iii) the name and address of the Paying Agent;

 

 

-27-

 

--------------------------------------------------------------------------------



 

(iv) that Notes called for redemption must be surrendered to the Paying Agent in
order to collect the Redemption Price;

(v) that, unless the Company defaults in making the redemption payment, interest
on Notes called for redemption ceases to accrue on and after the Redemption Date
and the only remaining right of the Holders is to receive payment of the
Redemption Price plus accrued interest to the Redemption Date upon surrender of
the Notes to the Paying Agent;

(vi) that, if any Note is being redeemed in part, the portion of the principal
amount (equal to $2,000 in principal amount or any integral multiple thereof) of
such Note to be redeemed and that, on and after the Redemption Date, upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion thereof will be reissued; and

(vii) that, if any Note contains a CUSIP, CINS or ISIN number as provided in
Section 2.13, no representation is being made as to the correctness of the
CUSIP, CINS or ISIN number either as printed on the Notes or as contained in the
notice of redemption and that reliance may be placed only on the other
identification numbers printed on the Notes.

At the Company’s request (which request may be revoked by the Company at any
time prior to the time at which the Trustee shall have given such notice to the
Holders), made in writing to the Trustee at least 45 days (or such shorter
period as shall be satisfactory to the Trustee) before a Redemption Date, the
Trustee shall give the notice of redemption in the name and at the expense of
the Company. If, however, the Company gives such notice to the Holders, the
Company shall concurrently deliver to the Trustee an Officers’ Certificate
stating that such notice has been given.

SECTION 3.05. Effect of Notice of Redemption. Once notice of redemption is
mailed, Notes called for redemption become due and payable on the Redemption
Date and at the Redemption Price. Upon surrender of any Notes to the Paying
Agent, such Notes shall be paid at the Redemption Price, plus accrued interest,
if any, to the Redemption Date.

Notice of redemption shall be deemed to be given when mailed, whether or not the
Holder receives the notice. In any event, failure to give such notice, or any
defect therein, shall not affect the validity of the proceedings for the
redemption of Notes held by Holders to whom such notice was properly given.

SECTION 3.06. Deposit of Redemption Price. On or prior to 11:00 a.m., New York
City time, on any Redemption Date, the Company shall deposit with the Paying
Agent (or, if the Company is acting as its own Paying Agent, shall segregate and
hold in trust as provided in Section 2.05) money sufficient to pay the
Redemption Price of and accrued interest on all Notes to be redeemed on that
date other than Notes or portions thereof called for redemption on that date
that have been delivered by the Company to the Trustee for cancellation.

 

 

-28-

 

--------------------------------------------------------------------------------



 

SECTION 3.07. Payment of Notes Called for Redemption. If notice of redemption
has been given in the manner provided above, the Notes or portion of Notes
specified in such notice to be redeemed shall become due and payable on the
Redemption Date at the Redemption Price stated therein, together with accrued
interest to such Redemption Date, and on and after such date (unless the Company
shall default in the payment of such Notes at the Redemption Price and accrued
interest to the Redemption Date, in which case the principal, until paid, shall
bear interest from the Redemption Date at the rate prescribed in the Notes),
such Notes shall cease to accrue interest. Upon surrender of any Note for
redemption in accordance with a notice of redemption, such Note shall be paid
and redeemed by the Company at the Redemption Price, together with accrued
interest, if any, to the Redemption Date; provided that installments of interest
whose Stated Maturity is on or prior to the Redemption Date shall be payable to
the Holders registered as such at the close of business on the relevant Regular
Record Date.

SECTION 3.08. Notes Redeemed in Part. Upon surrender of any Note that is
redeemed in part, the Company shall execute and the Trustee shall authenticate
and deliver to the Holder without service charge, a new Note equal in principal
amount to the unredeemed portion of such surrendered Note.

ARTICLE FOUR

COVENANTS

SECTION 4.01. Payment of Notes. The Company shall pay the principal of, premium,
if any, and interest on the Notes on the dates and in the manner provided in the
Notes and this Indenture. An installment of principal, premium, if any, or
interest shall be considered paid on the date due if the Trustee or Paying Agent
(other than the Company, a Subsidiary of the Company, or any Affiliate of any of
them) holds on that date money designated for and sufficient to pay the
installment. If the Company or any Subsidiary of the Company or any Affiliate of
any of them acts as Paying Agent, an installment of principal, premium, if any,
or interest shall be considered paid on the due date if the entity acting as
Paying Agent complies with the last sentence of Section 2.05. As provided in
Section 6.09, upon any bankruptcy or reorganization procedure relative to the
Company, the Trustee shall serve as the Paying Agent, if any, for the Notes.

The Company shall pay interest on overdue principal and premium, if any, and
interest on overdue installments of interest, to the extent lawful, at the rate
per annum specified in the Notes.

SECTION 4.02. Maintenance of Office or Agency. The Company shall maintain an
office or agency where Notes may be surrendered for registration of transfer or
exchange or for presentation for payment and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served. The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the address of the Trustee set
forth in Section 11.02.

 

 

-29-

 

--------------------------------------------------------------------------------



The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Company of its
obligation to maintain an office or agency for such purposes. The Company shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

The Company hereby initially designates the Paying Agent Office of the Trustee,
as such office or agency of the Company where Notes may be surrendered for
registration of transfer or exchange or for presentation for payment.

The Company hereby initially designates the Corporate Trust Office of the
Trustee, as such office where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served.

SECTION 4.03. Limitation on Liens. The Company will not, and will not permit any
of its Subsidiaries to, create, incur, issue, assume or guarantee any
Indebtedness secured by a Lien upon any of its properties or assets, whether
owned on the Closing Date or thereafter acquired, without effectively providing
concurrently that the Notes are secured equally and ratably with or, at the
Company’s option, prior to such Indebtedness so long as such Indebtedness shall
be so secured.

The foregoing restriction shall not apply to, and there shall be excluded from
Indebtedness in any computation under such restriction, Indebtedness secured by:

(i) Permitted Liens;

(ii) Liens securing only the Notes;

(iii) Liens in favor of the Company or any of its Subsidiaries;

(iv) Liens to secure obligations under Credit Facilities in an aggregate
principal amount not to exceed $500.0 million and Attributable Debt under Sale
and Leaseback Transactions permitted under clauses (i), (iii) and (iv) of
Section 4.04;

(v) Liens on property or assets of Foreign Subsidiaries to secure Indebtedness
of such Foreign Subsidiary (a) existing on the date hereof or (b) incurred in
the ordinary course of business; and

(vi) Liens existing on the date hereof or any extension, renewal, replacement or
refunding, in whole or in part, of any Indebtedness secured by a Lien existing
on the date hereof or referred to in the foregoing clauses or Liens created in
connection with any amendment, consent or waiver relating to such Indebtedness
and the principal amount of the Indebtedness secured thereby and not otherwise
authorized by the foregoing clauses shall not exceed the principal amount of
Indebtedness, plus any premium or fee payable in connection with any such
extension, renewal, replacement or refunding, so secured at the time of such
extension, renewal, replacement or refunding.

 

 

-30-

 

--------------------------------------------------------------------------------



For purposes of determining compliance of any non-U.S. dollar-denominated
Indebtedness with this covenant, the amount outstanding under any U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall at all times be calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term Indebtedness, or first committed, in the case of revolving credit
Indebtedness; provided, however, that if such Indebtedness is incurred to
refinance other Indebtedness denominated in the same or different currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

For purposes of determining what category of excluded Liens in the foregoing
paragraphs, or the next paragraph in which any Lien shall be included, the
Company in its sole discretion may classify such Lien on the date of its
incurrence and later reclassify all or a portion of such Lien in any manner that
complies with this covenant.

Notwithstanding the restrictions described above, the Company and any of its
Significant Subsidiaries may create, incur, issue, assume or guarantee
Indebtedness secured by Liens without equally and ratably securing the Notes, if
at the time of such creation, incurrence, issuance, assumption or guarantee,
after giving effect thereto and to the retirement of any Indebtedness which is
concurrently being retired, the aggregate amount of all such Indebtedness
secured by Liens which would otherwise be subject to such restrictions (other
than any Indebtedness secured by Liens permitted as described in clauses (i)
through (vi) of the second paragraph of this Section 4.03) plus all Attributable
Debt of the Company and any of its Significant Subsidiaries in respect of Sale
and Leaseback Transactions (with the exception of such transactions which are
permitted under clauses (i) through (iii) of Section 4.04) does not exceed 15%
of Consolidated Tangible Assets.

SECTION 4.04. Limitation on Sale and Leaseback Transactions. The Company will
not, and will not permit any of its Subsidiaries to, enter into any Sale and
Leaseback Transaction unless:

(i) the Sale and Leaseback Transaction is solely with the Company or any of its
Subsidiaries;

(ii) the Company or such Subsidiary would (at the time of entering into such
arrangement) be entitled as described in clauses (i) through (vi) of the second
paragraph of Section 4.03, without equally and ratably securing the Notes then
outstanding under this Indenture, to create, incur, issue, assume or guarantee
Indebtedness secured by a Lien on such property or assets in the amount of the
Attributable Debt arising from such Sale and Leaseback Transaction;

(iii) the Company or such Subsidiary within 180 days after the sale of property
or assets in connection with such Sale and Leaseback Transaction is completed,
applies an amount equal to the greater of (A) the net proceeds of the sale of
such property or assets or (B) the Fair Market Value of such property or assets
to (i) the retirement of Notes,

 

 

-31-

 

--------------------------------------------------------------------------------



other Indebtedness of the Company ranking on a parity with the Notes or
Indebtedness of a Subsidiary or (ii) the acquisition of different property,
facilities or equipment or the expansion of the Company’s existing business,
including the acquisition of other businesses or capital expenditures; or

(iv) the Attributable Debt of the Company and its Subsidiary in respect of such
Sale and Leaseback Transaction and all other Sale and Leaseback Transactions
entered into after the Closing Date (other than any such Sale and Leaseback
Transaction as would be permitted as described in clauses (i) through (iii) of
this Section 4.04), plus the aggregate principal amount of Indebtedness secured
by Liens then outstanding (not including any such Indebtedness secured by Liens
described in clauses (i) through (vi) of the second paragraph of Section 4.03)
which do not equally and ratably secure the Notes (or secure Notes on a basis
that is prior to other Indebtedness secured thereby), would not exceed 15% of
Consolidated Tangible Assets.

For purposes of determining the applicable category of permitted Sale and
Lease-back Transactions in the foregoing clauses, the Company in its sole
discretion may classify such Sale and Leaseback Transaction on the date of its
incurrence and later reclassify all or a portion of such Sale and Leaseback
Transaction in any manner that complies with this covenant.

SECTION 4.05. Repurchase of Notes upon a Change of Control. The Company must
commence, within 30 days of the occurrence of a Change of Control, and
consummate an Offer to Purchase for all Notes then outstanding, at a purchase
price equal to 101% of their principal amount, plus accrued interest, if any, to
the Payment Date. The Company will not be required to make an Offer to Purchase
upon the occurrence of a Change of Control pursuant to this Section 4.05, if (i)
a third party makes an Offer to Purchase the Notes in the manner, at the times
and otherwise in compliance with this Indenture applicable to an Offer to
Purchase and purchases all Notes properly tendered and not withdrawn in such
Offer to Purchase upon a Change of Control, or (ii) a notice of redemption has
been given pursuant to Section 3.04 of this Indenture unless and until there is
a default in payment of the applicable redemption price. An Offer to Purchase
upon the occurrence of a Change of Control may be made by either the Company or
a third party in advance of a Change of Control if a definitive agreement to
effect the Change of Control is in place at the time such Offer to Purchase is
made and the Offer to Purchase is effected upon the consummation of the Change
of Control, and such Offer to Purchase may be conditional on the Change of
Control.

SECTION 4.06. Existence. Subject to Articles Four and Five of this Indenture,
the Company shall do or cause to be done all things reasonably necessary to
preserve and keep in full force and effect its existence and the existence of
each of its Subsidiary Guarantors in accordance with the respective
organizational documents of the Company and each of its Subsidiary Guarantors
and the material rights (whether pursuant to charter, certificate of formation,
article of incorporation, partnership certificate, agreement, statute or
otherwise), licenses and franchises of the Company and each of its Subsidiary
Guarantors; provided that the Company shall not be required to preserve any such
right, license or franchise, or the existence of any Subsidiary Guarantor, if
the maintenance or preservation thereof is no longer desirable in the Company’s
judgment for the conduct of the business of the Company and its Subsidiary
Guarantors taken as a whole.

 

 

-32-

 

--------------------------------------------------------------------------------



SECTION 4.07. Payment of Taxes and Other Claims. The Company shall pay or
discharge and shall cause each of its Subsidiary Guarantors to pay or discharge,
or cause to be paid or discharged, before the same shall become delinquent (i)
all material taxes, assessments and governmental charges levied or imposed upon
(a) the Company or any such Subsidiary Guarantor, (b) the income or profits of
any such Subsidiary Guarantor which is a corporation or (c) the property of the
Company or any such Subsidiary Guarantor and (ii) all material lawful claims for
labor, materials and supplies that, if unpaid, might by law become a lien upon
the property of the Company or any such Subsidiary Guarantor; provided that the
Company shall not be required to pay or discharge, or cause to be paid or
discharged, any such tax, assessment, charge or claim the amount, applicability
or validity of which is being contested in good faith by appropriate proceedings
and for which adequate reserves have been established.

SECTION 4.08. Maintenance of Properties and Insurance. The Company shall cause
all properties used or useful in the conduct of its business or the business of
any of its Subsidiary Guarantors to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment and will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Company may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided that nothing in this Section
4.08 shall prevent the Company or any Subsidiary Guarantor from discontinuing
the use, operation or maintenance of any of such properties or disposing of any
property or assets, if such discontinuance or disposal is, in the judgment of
the Company, desirable for the Company on a consolidated basis.

The Company will provide or cause to be provided, for itself and its Subsidiary
Guarantors, insurance (including appropriate self-insurance) in amounts and with
such deductions and covering such risks as it reasonably deems adequate, with
recognized, financially sound insurers or with the government of the United
States of America, or an agency or instrumentality thereof, in such amounts,
with such deductibles and by such methods as shall be customary for corporations
similarly situated in the industry in which the Company or any such Subsidiary
Guarantors, as the case may be, is then conducting business.

SECTION 4.09. Notice of Defaults. In the event that any Officer becomes aware of
any Default or Event of Default, the Company shall deliver to the Trustee an
Officers’ Certificate, within 15 days of becoming aware of such Default or Event
of Default, specifying such Default or Event of Default, its status and what
action the Company is taking or proposes to take with respect thereto.

SECTION 4.10. Compliance Certificates. The Company shall deliver to the Trustee,
within 90 days after the end of the last fiscal quarter of each year, an
Officers’ Certificate stating whether or not the signers know of any Default or
Event of Default that occurred during such fiscal year. Such certificate shall
contain a certification from the principal executive officer, principal
financial officer or principal accounting officer of the Company that a review
has been conducted of the activities of the Company and its Subsidiary
Guarantors and the Company’s and its Subsidiary Guarantor’s performance under
this Indenture and that the Company has complied with all conditions and
covenants under this Indenture. Except with respect to any Default or Event of
Default information contained in the Officer’s certificate delivered to it
pursuant to this Section 4.10, the Trustee shall have no duty to review,
ascertain or confirm the

 

 

-33-

 

--------------------------------------------------------------------------------



Company’s compliance with or breach of any representation, warranty or covenant
made in this Indenture. If any of the officers of the Company signing such
certificate has knowledge of such a Default or Event of Default, the certificate
shall describe any such Default or Event of Default and its status. The first
certificate to be delivered pursuant to this Section 4.10 shall be for the
fiscal year beginning after 2008.

SECTION 4.11. Commission Reports and Reports to Holders. Whether or not the
Company is required to file reports with the Commission, to the extent permitted
by the Commission, the Company shall file with the Commission all such reports
and other information as it would be required to file with the Commission by
Section 13(a) or 15(d) under the Exchange Act if it were subject thereto within
the time periods specified by the Commission’s rules and regulations. For as
long as the Notes are outstanding, the Company shall supply the Trustee within
15 days of filing with the Commission and each Holder who so requests or shall
supply to the Trustee for forwarding to each such Holder, without cost to such
Holder, copies of such reports and other information.

Delivery of any information to the Trustee is for informational purposes only
and the Trustee’s receipt of the information shall not constitute actual or
constructive notice of any information contained therein, including the
Company’s compliance with any of its covenants thereunder (as to which the
Trustee is entitled to rely exclusively on Officer’s Certificates). The Trustee
shall not be required to examine any information for any reason hereunder,
including without limitation, determining whether the Company has complied with
its covenants or obligations hereunder or to ascertain the correctness or
otherwise of the information or statements contained therein. The Trustee is
entitled to assume such compliance and correctness unless a Responsible Officer
of the Trustee is informed otherwise.

SECTION 4.12. Waiver of Stay, Extension or Usury Laws. The Company covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury law or other law that would prohibit or
forgive the Company from paying all or any portion of the principal of, premium,
if any, or interest on the Notes as contemplated herein, wherever enacted, now
or at any time hereafter in force, or that may affect the covenants or the
performance of this Indenture; and (to the extent that it may lawfully do so)
the Company hereby expressly waives all benefit or advantage of any such law and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

SECTION 4.13. Issuances of Subsidiary Guarantees. The Company shall cause each
domestic Subsidiary of the Company that Guarantees Indebtedness of the Company
under the Credit Agreement to execute and deliver a supplemental indenture to
this Indenture providing for a Note Guarantee by such Subsidiary pursuant to
Article Ten; provided that no Subsidiary will be required to become a Subsidiary
Guarantor where prohibited by applicable Federal or state laws and regulations.

SECTION 4.14. Additional Interest Notice. In the event that the Company is
required to pay interest to holders of Notes at an increased rate pursuant to
the terms of the Notes, the Company will provide written notice (“Additional
Interest Notice”) to the Trustee of

 

 

-34-

 

--------------------------------------------------------------------------------



its obligation to pay interest at an increased rate no later than 15 days prior
to the proposed payment date for the interest, and the Additional Interest
Notice shall set forth the amount of interest to be paid by the Company on such
payment date. The Trustee shall not at any time be under any duty or
responsibility to any holder of Notes to determine the interest, or with respect
to the nature, extent, or calculation of the amount of interest owed, or with
respect to the method employed in such calculation of the interest.

ARTICLE FIVE

SUCCESSOR CORPORATION

SECTION 5.01. When Company or Subsidiary Guarantors May Merge, Etc. The Company
will not consolidate with, merge with or into, or sell, convey, transfer, lease
or otherwise dispose of all or substantially all of its property and assets (as
an entirety or substantially an entirety in one transaction or a series of
related transactions) to, any Person or permit any Person to merge with or into
it unless:

(i) it shall be the continuing Person, or the Person (if other than it) formed
by such consolidation or into which it is merged or that acquired or leased such
property and assets (the “Surviving Person”) shall be a corporation, limited
liability company, trust or limited partnership organized and validly existing
under the laws of the United States of America or any jurisdiction thereof and
shall expressly assume, by a supplemental indenture, executed and delivered to
the Trustee, all of the Company’s obligations under this Indenture and the
Notes;

(ii) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(iii) it delivers to the Trustee an Officers’ Certificate stating that such
consolidation, merger or transfer and such supplemental indenture complies with
this Section 5.01 and that all conditions precedent provided for herein relating
to such transaction have been complied with; and

(iv) each Subsidiary Guarantor, unless such Subsidiary Guarantor is the Person
with which the Company has entered into a transaction under this Section 5.01,
shall have confirmed that its Note Guarantee shall apply to the obligations of
the Company or the Surviving Person in accordance with the Notes and this
Indenture.

Each Subsidiary Guarantor (other than any Subsidiary Guarantor whose Note
Guarantee is to be released in accordance with the terms of its Note Guarantee
and this Indenture, in connection with the sale, exchange or transfer to any
Person (other than an Affiliate of the Company) of all of the Capital Stock of
such Subsidiary Guarantor) will not, and the Company will not cause or permit
any Subsidiary Guarantor to, consolidate with or merge with or into any Person
other than the Company or any other Subsidiary Guarantor unless:

(i) such Subsidiary Guarantor is the surviving corporation or the Person formed
by or surviving any such consolidation or merger (if other than the Subsidiary
Guarantor) is a corporation organized and existing under the laws of the United
States of

 

 

-35-

 

--------------------------------------------------------------------------------



America or any jurisdiction thereof and such Person assumes by supplemental
indenture all of the obligations of the Subsidiary Guarantor on its Note
Guarantee; and

(ii) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

SECTION 5.02. Successor Substituted. Upon any consolidation or merger, or any
sale, conveyance, transfer, lease or other disposition of all or substantially
all of the property and assets of the Company or any Subsidiary Guarantor in
accordance with Section 5.01 of this Indenture, the successor Person formed by
such consolidation or into which the Company or any Subsidiary Guarantor is
merged or to which such sale, conveyance, transfer, lease or other disposition
is made shall succeed to and be substituted for, and may exercise every right
and power of, the Company or such Subsidiary Guarantor under this Indenture and
the Notes or Note Guarantee, as applicable, with the same effect as if such
successor Person had been named as the Company or such Subsidiary Guarantor
herein; provided that the Company shall not be released from its obligation to
pay the principal of, premium, if any, or interest on the Notes and such
Subsidiary Guarantor shall not be released from its Note Guarantee in the case
of a lease of all or substantially all of its property and assets.

ARTICLE SIX

DEFAULT AND REMEDIES

SECTION 6.01. Events of Default. Each of the following is an “Event of Default”:

(a) default in the payment in respect of the principal of (or premium, if any,
on) any Note at its maturity (whether at Stated Maturity or upon repurchase,
acceleration, optional redemption or otherwise);

(b) default in the payment of any interest upon any Note when it becomes due and
payable, and continuance of such default for a period of 30 days;

(c) except as permitted by this Indenture, any Note Guarantee of any Subsidiary
Guarantor, shall for any reason cease to be, or it shall be asserted by any
Subsidiary Guarantor or the Company not to be, in full force and effect and
enforceable in accordance with its terms for a period of 30 days;

(d) default in the performance, or breach, of any covenant or agreement of the
Company or any Subsidiary Guarantor in this Indenture (other than a covenant or
agreement a default in whose performance or whose breach is specifically dealt
with in clauses (a), (b), or (c) above), and continuance of such default or
breach for a period of 30 days after written notice thereof has been given to
the Company by the Trustee or to the Company and the Trustee by the Holders of
at least 25% in aggregate principal amount of the outstanding Notes;

(e) a default or defaults under any bonds, debentures, notes or other evidences
of Indebtedness (other than the Notes) by the Company or any Subsidiary having,
individually or in the aggregate, a principal or similar amount outstanding of
at least $75.0

 

 

-36-

 

--------------------------------------------------------------------------------



million, whether such Indebtedness now exists or shall hereafter be created,
which default or defaults shall have resulted in the acceleration of the
maturity of such Indebtedness prior to its express maturity or shall constitute
a failure to pay at least $75.0 million of such Indebtedness when due and
payable after the expiration of any applicable grace period with respect
thereto;

(f) the entry against the Company or any Subsidiary of a final judgment or final
judgments for the payment of money in an aggregate amount in excess of $75.0
million, by a court or courts of competent jurisdiction, which judgments remain
undischarged, unwaived, unstayed, unbonded or unsatisfied for a period of 60
consecutive days; or

(g) (i) the Company, any Subsidiary that is a Significant Subsidiary or any
group of Subsidiaries that, taken as a whole, would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:

(a) commences a voluntary case,

(b) consents to the entry of an order for relief against it in an involuntary
case,

(c) consents to the appointment of a Custodian of it or for all or substantially
all of its property,

(d) makes a general assignment for the benefit of its creditors, or

(e) generally is not paying its debts as they become due; or

(ii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(a) is for relief against the Company or any Subsidiary that is a Significant
Subsidiary or any group of Subsidiaries that, taken together, would constitute a
Significant Subsidiary, in an involuntary case;

(b) appoints a Custodian of the Company or any Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary or for all or substantially all of the
property of the Company or any of its Subsidiaries; or

(c) orders the liquidation of the Company or any Subsidiary that is a
Significant Subsidiary or any group of Subsidiaries that, taken together, would
constitute a Significant Subsidiary and the order or decree remains unstayed and
in effect for 60 consecutive days.

SECTION 6.02. Acceleration. If an Event of Default (other than an Event of
Default specified in clause (g) of Section 6.01 with respect to the Company)
occurs and is continuing, then and in every such case the Trustee or the Holders
of not less than 25% in aggre-

 

 

-37-

 

--------------------------------------------------------------------------------



gate principal amount of the outstanding Notes may declare the principal of the
Notes and any accrued interest on the Notes to be due and payable immediately by
a notice in writing to the Company (and to the Trustee if given by Holders);
provided, however, that after such acceleration, but before a judgment or decree
based on acceleration, the Holders of a majority in aggregate principal amount
of the outstanding Notes may, under certain circumstances, rescind and annul
such acceleration if all Events of Default, other than the nonpayment of
accelerated principal of or interest on the Notes, have been cured or waived as
provided in this Indenture.

In the event of a declaration of acceleration of the Notes solely because an
Event of Default described in clause (e) of Section 6.01 has occurred and is
continuing, the declaration of acceleration of the Notes shall be automatically
rescinded and annulled if the event of default or payment default triggering
such Event of Default pursuant to clause (e) of Section 6.01 shall be remedied
or cured by the Company or a Subsidiary of the Company or waived by the holders
of the relevant Indebtedness within 90 business days after the declaration of
acceleration with respect thereto and if the rescission and annulment of the
acceleration of the Notes would not conflict with any judgment or decree of a
court of competent jurisdiction obtained by the Trustee for the payment of
amounts due on the Notes.

If an Event of Default specified in clause (g) of Section 6.01 occurs with
respect to the Company, the principal of and any accrued interest on the Notes
then outstanding shall ipso facto become immediately due and payable without any
declaration or other act on the part of the Trustee or any Holder. Prior to an
acceleration described above, the Holders of a majority in principal amount of
the outstanding notes, by notice to the Trustee, may waive, on behalf of the
Holders of all notes any past default or Event of Default, except as set forth
under Section 9.02. The Trustee may withhold from Holders notice of any Default
(except Default in payment of principal of, premium, if any, and interest) if
the Trustee determines that withholding notice is in the interest of the Holders
to do so.

In the case of any Event of Default occurring by reason of any willful action
(or inaction) taken (or not taken) by or on behalf of the Company with the
intention of avoiding payment of the premium that Sotheby’s would have had to
pay if the Company then had elected to redeem the Notes pursuant to the optional
redemption provisions of this Indenture, an equivalent premium shall also become
and be immediately due and payable to the extent permitted by law upon the
acceleration of the Notes.

SECTION 6.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may, and at the direction of the Holders of at least a majority in
principal amount of the outstanding Notes shall, pursue any available remedy by
proceeding at law or in equity to collect the payment of principal of, premium,
if any, or interest on the Notes or to enforce the performance of any provision
of the Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.

Pursuant to Section 4.10, the Company is required to deliver to the Trustee
annually a statement regarding compliance with this Indenture, and pursuant to
Section 4.09, the

 

 

-38-

 

--------------------------------------------------------------------------------



Company is required upon becoming aware of any Default or Event of Default, to
deliver to the Trustee a statement specifying such Default or Event of Default.

SECTION 6.04. Waiver of Past Defaults. Subject to Sections 6.02 and 9.02, the
Holders of at least a majority in principal amount of the outstanding Notes, by
notice to the Trustee, may waive an existing Default or Event of Default and its
consequences, except a Default in the payment of principal of, premium, if any,
or interest on any Note as specified in clause (a) or (b) of Section 6.01 or in
respect of a covenant or provision of this Indenture which cannot be modified or
amended without the consent of the Holder of each outstanding Note affected.
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereto.

SECTION 6.05. Control by Majority. The Holders of at least a majority in
aggregate principal amount of the outstanding Notes may direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on the Trustee. However, the Trustee
may refuse to follow any direction that conflicts with law or this Indenture,
that may involve the Trustee in personal liability, or that the Trustee
determines in good faith may be unduly prejudicial to the rights of Holders of
Notes not joining in the giving of such direction and may take any other action
it deems proper that is not inconsistent with any such direction received from
Holders of Notes.

SECTION 6.06. Limitation on Suits. No Holder of any Note will have any right to
institute any proceeding with respect to this Indenture or for any remedy
hereunder, unless such Holder shall have previously given to the Trustee written
notice of a continuing Event of Default and unless also the Holders of at least
25% in aggregate principal amount of the outstanding Notes shall have made
written request to the Trustee, and provided indemnity reasonably satisfactory
to the Trustee, to institute such proceeding as Trustee, and the Trustee shall
not have received from the Holders of a majority in aggregate principal amount
of the outstanding Notes a direction inconsistent with such request and shall
have failed to institute such proceeding within 60 days. Such limitations do not
apply, however, to a suit instituted by a Holder of a Note directly (as opposed
to through the Trustee) for enforcement of payment of the principal of (and
premium, if any) or interest on such Note on or after the respective due dates
expressed in such Note.

For purposes of Section 6.05 of this Indenture and this Section 6.06, the
Trustee shall comply with TIA Section 316(a) in making any determination of
whether the Holders of the required aggregate principal amount of outstanding
Notes have concurred in any request or direction of the Trustee to pursue any
remedy available to the Trustee or the Holders with respect to this Indenture or
the Notes or otherwise under the law.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over such other Holder.

SECTION 6.07. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder of a Note to receive
payment of the

 

 

-39-

 

--------------------------------------------------------------------------------



principal of, premium, if any, or interest on, such Note or to bring suit for
the enforcement of any such payment, on or after the due date expressed in the
Notes, shall not be impaired or affected without the consent of such Holder.

SECTION 6.08. Collection Suit by Trustee. If an Event of Default in payment of
principal, premium or interest specified in clause (a) or (b) of Section 6.01
occurs and is continuing, the Trustee may recover judgment in its own name and
as trustee of an express trust against the Company or any other obligor of the
Notes for the whole amount of principal, premium, if any, and accrued interest
remaining unpaid, together with interest on overdue principal, premium, if any,
and, to the extent that payment of such interest is lawful, interest on overdue
installments of interest, in each case at the rate specified in the Notes, and
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

SECTION 6.09. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07) and the
Holders allowed in any judicial proceedings relative to the Company (or any
other obligor of the Notes), its creditors or its property and shall be entitled
and empowered to collect and receive any monies, securities or other property
payable or deliverable upon conversion or exchange of the Notes or upon any such
claims and to distribute the same, and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee and, in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07. Nothing herein contained shall be deemed to empower the Trustee to
authorize or consent to, or accept or adopt on behalf of any Holder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

SECTION 6.10. Priorities. If the Trustee collects any money or property pursuant
to this Article Six, it shall pay out the money or property in the following
order:

First: to the Trustee for all amounts due under Section 7.07;

Second: to Holders for amounts then due and unpaid for principal of, premium, if
any, and interest on the Notes in respect of which or for the benefit of which
such money has been collected, ratably, without preference or priority of any
kind, according to the amounts due and payable on such Notes for principal,
premium, if any, and interest, respectively; and

Third: to the Company or any other obligors of the Notes, as their interests may
appear, or as a court of competent jurisdiction may direct.

 

 

-40-

 

--------------------------------------------------------------------------------



The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment to Holders pursuant to this Section 6.10.

SECTION 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court may require any party litigant
in such suit to file an undertaking to pay the costs of the suit, and the court
may assess reasonable costs, including reasonable attorneys’ fees, against any
party litigant in the suit having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.07, or a suit
by Holders of more than 25% in principal amount of the outstanding Notes.

SECTION 6.12. Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then, and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Company, Trustee and the Holders shall continue as though no such proceeding had
been instituted.

SECTION 6.13. Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or
wrongfully taken Notes in Section 2.09, no right or remedy herein conferred upon
or reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

SECTION 6.14. Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder to exercise any right or remedy accruing upon any Event of
Default shall impair any such right or remedy or constitute a waiver of any such
Event of Default or an acquiescence therein. Every right and remedy given by
this Article Six or by law to the Trustee or to the Holders may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders, as the case may be.

ARTICLE SEVEN

TRUSTEE

SECTION 7.01. General. The duties and responsibilities of the Trustee shall be
as provided by the TIA and as set forth herein. Notwithstanding the foregoing,
no provision of this Indenture shall require the Trustee to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not assured to it. Whether
or not herein expressly so provided, every provision of this Indenture relating
to the conduct or affect-

 

 

-41-

 

--------------------------------------------------------------------------------



ing the liability of or affording protection to the Trustee shall be subject to
the provisions of this Article Seven.

Except during the continuance of a Default, the Trustee will not be liable,
except for the performance of such duties as are specifically set forth in this
Indenture. If an Event of Default has occurred and is continuing, the Trustee
will use the same degree of care and skill in its exercise of the rights and
powers vested in it under this Indenture as a prudent person would exercise
under the circumstances in the conduct of such person’s own affairs.

SECTION 7.02. Certain Rights of Trustee. Subject to TIA Sections 315(a) through
(d):

(i) the Trustee may conclusively rely, and shall be protected in acting or
refraining from acting, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper person;

(ii) before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel, which shall conform to Section
11.04. The Trustee shall not be liable for any action it takes or omits to take
in good faith in reliance on such certificate or opinion;

(iii) the Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any attorney or agent appointed
with due care by it hereunder;

(iv) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders, unless such Holders shall have offered to the Trustee satisfactory
security or indemnity against the costs, expenses and liabilities that might be
incurred by it in compliance with such request or direction;

(v) the Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within its rights or powers or
for any action it takes or omits to take in accordance with the direction of the
Holders of a majority in aggregate principal amount of the outstanding Notes
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
the Trustee, provided that the Trustee’s conduct does not constitute gross
negligence or bad faith;

(vi) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate;

 

 

-42-

 

--------------------------------------------------------------------------------



(vii) the Trustee shall not be bound to make any investigation into the facts or
matters stated nor need it confirm or investigate the accuracy of mathematical
calculations or other facts stated in any resolution, certificate, statement,
instrument, opinion, financial statement, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled, at the Company’s sole cost and expense, to examine the books,
records and premises of the Company personally or by agent or attorney at the
sole cost of the Company and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation;

(viii) the Trustee shall not be charged with knowledge of any Default or Event
of Default with respect to the Notes unless either (1) a Responsible Officer
shall have actual knowledge of such Default or Event of Default or (2) written
notice of such Default or Event of Default shall have been given to the Trustee
by the Company, any Subsidiary Guarantor or by any Holder of the Notes;

(ix) the Trustee may consult with counsel of its selection and the advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon;

(x) in no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action;

(xi) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder;
and

(xii) the Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture.

(xiii) the Trustee shall not be required to give any bond or surety in respect
of the performance of its powers or duties hereunder.

(xiv) The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as duties.

SECTION 7.03. Individual Rights of Trustee. The Trustee, in its individual or
any other capacity, may become the owner or pledgee of Notes and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not the Trustee. Any

 

 

-43-

 

--------------------------------------------------------------------------------



Agent may do the same with like rights. However, the Trustee is subject to TIA
Sections 310(b) and 311.

SECTION 7.04. Trustee’s Disclaimer. The Trustee (i) makes no representation as
to the validity or adequacy of this Indenture or the Notes, (ii) shall not be
accountable for the Company’s use or application of the proceeds from the Notes
and (iii) shall not be responsible for any statement in the Notes other than its
certificate of authentication.

SECTION 7.05. Notice of Default. If any Default or any Event of Default occurs
and is continuing and if such Default or Event of Default is known to any
Responsible Officer of the Trustee, the Trustee shall mail to each Holder in the
manner and to the extent provided in TIA Section 313(c) notice of the Default or
Event of Default within 90 days after it occurs, unless such Default or Event of
Default has been cured; provided, however, that, except in the case of a default
in the payment of the principal of, premium, if any, or interest on any Note,
the Trustee shall be protected in withholding such notice if and so long as a
trust committee of Responsible Officers of the Trustee in good faith determine
that the withholding of such notice is in the interest of the Holders.

SECTION 7.06. Reports by Trustee to Holders. Within 60 days after each May 15,
beginning with May 15, 2009, the Trustee shall mail to each Holder as provided
in TIA Section 313(c) a brief report dated as of such May 15, if required by TIA
Section 313(a).

A copy of each report at the time of its mailing to the Holders of Securities
shall be mailed to the Company and filed with the Commission and each stock
exchange on which the Securities are listed in accordance with TIA Section
313(d). The Company shall promptly notify the Trustee when the Securities are
listed on any stock exchange or of any delisting thereof.

SECTION 7.07. Compensation and Indemnity. The Company shall pay to the Trustee
such compensation as shall be agreed upon in writing, from time to time, for its
services hereunder. The compensation of the Trustee shall not be limited by any
law on compensation of a trustee of an express trust. The Company shall
reimburse the Trustee upon request for all reasonable disbursements, expenses
and advances incurred or made by the Trustee without negligence or bad faith on
its part. Such expenses shall include the reasonable compensation and expenses
of the Trustee’s agents and counsel.

The Company and each Subsidiary Guarantor, jointly and severally, shall
indemnify each of the Trustee or any predecessor Trustee and their directors,
officers, agents and employees for, and hold them harmless against, any and all
loss, damage, claims, liability or expense, including taxes (other than taxes
based upon, measured by or determined by the income of the Trustee), arising out
of or in connection with the acceptance or administration of the trust or trusts
hereunder, including the costs and expenses of defending itself against any
claim (whether asserted by the Company, or any Holder or any other Person) or
liability in connection with the exercise or performance of any of its powers or
duties hereunder, or in connection with enforcing the provisions of this
Section, except to the extent that such loss, damage, claim, liability or
expense is due to its own negligence or bad faith. The Trustee shall notify the
Company promptly of any claim for which it may seek indemnity. Failure by the
Trustee to so notify the Company shall not relieve the Company of its
obligations hereunder, unless the Company is materially

 

 

-44-

 

--------------------------------------------------------------------------------



 

prejudiced thereby. The Company shall defend the claim and the Trustee shall
cooperate in the defense provided, however, that the Trustee shall have the
right to defend such claim if, upon the advice of counsel, its interests may be
prejudiced by the conduct of such defense by the Company or if a conflict of
interest exists by reason of Common representation. Unless otherwise set forth
herein, the Trustee may have separate counsel and the Company shall pay the
reasonable fees and expenses of such counsel. The Company need not pay for any
settlement made without its consent, which consent shall not be unreasonably
withheld.

To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a lien prior to the Notes on all money or property held or collected
by the Trustee, in its capacity as Trustee, except money or property held in
trust to pay principal of, premium, if any, and interest on particular Notes.

If the Trustee incurs expenses or renders services after the occurrence of an
Event of Default specified in clause (f) or (g) of Section 6.01, the expenses
and the compensation for the services will be intended to constitute expenses of
administration under Title 11 of the United States Bankruptcy Code or any
applicable federal or state law for the relief of debtors.

The provisions of this Section 7.07 shall survive the resignation or removal of
the Trustee and termination of this Indenture.

The Trustee shall comply with the provisions of TIA Section 313(b)(2) to the
extent applicable.

SECTION 7.08. Replacement of Trustee. A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.08.

The Trustee may resign at any time by so notifying the Company in writing at
least 30 days prior to the date of the proposed resignation. The Holders of a
majority in principal amount of the outstanding Notes may remove the Trustee by
so notifying the Trustee in writing and may appoint a successor Trustee with the
consent of the Company. The Company may remove the Trustee if: (i) the Trustee
is no longer eligible under Section 7.10; (ii) the Trustee is adjudged a
bankrupt or an insolvent; (iii) a receiver or other public officer takes charge
of the Trustee or its property; or (iv) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed, or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the outstanding Notes may appoint a successor
Trustee to replace the successor Trustee appointed by the Company. If the
successor Trustee does not deliver its written acceptance required by the next
succeeding paragraph of this Section 7.08 within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of a majority in principal amount of the outstanding Notes may, at the expense
of the Company, petition any court of competent jurisdiction for the appointment
of a successor Trustee.

 

 

-45-

 

--------------------------------------------------------------------------------



 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Immediately after the delivery of such
written acceptance, subject to the lien provided in Section 7.07, (i) the
retiring Trustee shall transfer all property held by it as Trustee to the
successor Trustee, (ii) the resignation or removal of the retiring Trustee shall
become effective and (iii) the successor Trustee shall have all the rights,
powers and duties of the Trustee under this Indenture. A successor Trustee shall
mail notice of its succession to each Holder. No successor Trustee shall accept
its appointment unless at the time of such acceptance such successor Trustee
shall be qualified and eligible under this Article.

If the Trustee is no longer eligible under Section 7.10 or shall fail to comply
with TIA Section 310(b), any Holder who satisfies the requirements of TIA
Section 310(b) may petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee. If at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 7.08, the Trustee shall resign immediately in the manner and with the
effect provided in this Section.

The Company shall give notice of any resignation and any removal of the Trustee
and each appointment of a successor Trustee to all Holders. Each notice shall
include the name of the successor Trustee and the address of its Corporate Trust
Office.

Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligation under Section 7.07 shall continue for the benefit of the
retiring Trustee. Upon the Trustee’s resignation or removal, the Company shall
promptly pay the Trustee all amounts owed by the Company to the Trustee.

SECTION 7.09. Successor Trustee by Merger, Etc. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business to, another corporation or national banking
association, the resulting, surviving or transferee corporation or national
banking association without any further act shall be the successor Trustee with
the same effect as if the successor Trustee had been named as the Trustee
herein, provided such corporation shall be otherwise qualified and eligible
under this Article.

SECTION 7.10. Eligibility. This Indenture shall always have a Trustee who
satisfies the requirements of TIA Section 310(a)(1). The Trustee shall have a
combined capital and surplus of at least $25 million as set forth in its most
recent published annual report of condition that is subject to the requirements
of applicable federal or state supervising or examining authority. If at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section 7.10, the Trustee shall resign immediately in the manner and with
the effect specified in this Article.

SECTION 7.11. Money Held in Trust. The Trustee shall not be liable for interest
on any money received by it except as the Trustee may agree with the Company.
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law and except for money held in trust under
Article Eight of this Indenture.

 

 

-46-

 

--------------------------------------------------------------------------------



ARTICLE EIGHT

DISCHARGE OF INDENTURE

SECTION 8.01. Termination of Company’s Obligations. Except as otherwise provided
in this Section 8.01, the Company may terminate its obligations under the Notes
and this Indenture if:

(i) all Notes previously authenticated and delivered (other than destroyed, lost
or stolen Notes that have been replaced or Notes that are paid pursuant to
Section 4.01 or Notes for whose payment money or securities have theretofore
been held in trust and thereafter repaid to the Company, as provided in Section
8.05) have been delivered to the Trustee for cancellation and the Company has
paid all sums payable by it hereunder; or

(ii) (A) the Notes mature within one year or all of them are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
giving the notice of redemption by the Trustee in the name and at the expense of
the Company (B) the Company irrevocably deposits in trust with the Trustee
during such one-year period, under the terms of an irrevocable trust agreement
in form and substance satisfactory to the Trustee, trust funds solely for the
benefit of the Holders for that purpose, money or U.S. Government Obligations
sufficient (in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee), without consideration of any reinvestment of any interest thereon, to
pay principal, premium, if, any, and interest on the Notes to maturity or
redemption, as the case may be, and to pay all other sums payable by it
hereunder, (C) no Default or Event of Default with respect to the Notes shall
have occurred and be continuing on the date of such deposit, (D) such deposit
will not result in a breach or violation of, or constitute a default under, this
Indenture or any other agreement or instrument to which the Company is a party
or by which it is bound (E) the Company has delivered irrevocable instructions
to the Trustee to apply such deposited money towards the payment of the Notes at
maturity or on the redemption date, as the case may be and (F) the Company has
delivered to the Trustee an Officers’ Certificate and an Opinion of Counsel
reasonably acceptable to the Trustee, in each case stating that all conditions
precedent provided for herein relating to the satisfaction and discharge of this
Indenture have been complied with.

With respect to the foregoing clause (i), the Company’s obligations under
Section 7.07 shall survive. With respect to the foregoing clause (ii), the
Company’s obligations in Sections 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08,
2.09, 2.14, 4.02, 7.07, 7.08, 8.04, 8.05 and 8.06 shall survive until the Notes
are no longer outstanding. Thereafter, only the Company’s obligations in
Sections 7.07, 8.04, 8.05 and 8.06 shall survive. After any such irrevocable
deposit, the Trustee upon request shall acknowledge in writing the discharge of
the Company’s obligations under the Notes and this Indenture except for those
surviving obligations specified above.

SECTION 8.02. Defeasance and Discharge of Indenture. The Company will be deemed
to have paid and will be discharged from any and all obligations in respect of
the Notes after the deposit referred to in clause (A) of this Section 8.02, and
the provisions of this Indenture will no longer be in effect with respect to the
Notes (except for, among other matters, certain obligations to register the
transfer or exchange of the Notes, to replace stolen, lost or mu-

 

 

-47-

 

--------------------------------------------------------------------------------



 

tilated Notes, to maintain paying agencies and to hold monies for payment in
trust) and the Trustee, at the expense of the Company, shall execute proper
instruments acknowledging the same if:

(A) With reference to this Section 8.02, the Company has irrevocably deposited
or caused to be irrevocably deposited with the Trustee (or another trustee
satisfying the requirements of Section 7.10) and conveyed all right, title and
interest to the Trustee for the benefit of the Holders, under the terms of an
irrevocable trust agreement in form and substance satisfactory to the Trustee as
trust funds in trust specifically pledged to the Trustee for the benefit of the
Holders as security for payment of the principal of, or premium, if any, on the
Notes and dedicated solely to, the benefit of the Holders, in and to (1) money
in an amount, (2) U.S. Government Obligations that through the payment of
interest and principal in respect thereof in accordance with their terms, will
provide, not later than one day before the due date of any payment referred to
in clause (A), money in an amount or (3) a combination thereof in an amount
sufficient, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, to pay and discharge, without consideration of the reinvestment of such
interest and after payment of all federal, state and local taxes or other
charges and assessments in respect thereof payable by the Trustee, the principal
of, premium if any, and accrued interest on the outstanding Notes (i) on the
Stated Maturity of such principal and interest; provided that the Trustee shall
have been irrevocably instructed to apply such money or the proceeds of such
U.S. Government Obligations to the payment of such principal, premium, if any,
and interest with respect to the Notes or (ii) on any earlier Redemption Date
pursuant to the terms of this Indenture and the Notes; provided that the Company
has provided the Trustee with irrevocable instructions to redeem all of the
outstanding Notes on such Redemption Date;

(B) The Company has delivered to the Trustee (1) either (x) an Opinion of
Counsel to the effect that the beneficial owners of the Notes will not recognize
income, gain or loss for federal income tax purposes as a result of the
Company’s exercise of its option under this Section 8.02 and will be subject to
federal income tax on the same amount and in the same manner and at the same
times as would have been the case if such deposit, defeasance and discharge had
not occurred, which Opinion of Counsel shall be based upon (and accompanied by a
copy of) a published ruling of the Internal Revenue Service to the same effect
unless there has been a change in applicable federal income tax law after the
Closing Date such that a ruling is no longer required or (y) a ruling directed
to the Trustee received from the Internal Revenue Service to the same effect as
the aforementioned Opinion of Counsel and (2) an Opinion of Counsel to the
effect that the creation of the defeasance trust does not violate the Investment
Company Act of 1940 and (except, with respect to any trust funds for the account
of any Holder who may be deemed to be an “insider” for purposes of the United
States Bankruptcy Code, after one year following the deposit), the trust funds
is not subject to the effect of Section 547 of the United States Bankruptcy Code
or Section 15 of the New York Debtor and Creditor Law in a case commenced by or
against the Company under either such statute, and either (I) the trust funds
will no longer remain the property of the Company (and therefore will not be
subject to the effect of any applicable bankruptcy, insolvency, reorganization
or similar laws affecting creditors’ rights generally) or (II) if a court were
to rule under any such law in any case or proceeding that the trust funds
remained property of the

 

 

-48-

 

--------------------------------------------------------------------------------



 

Company, (a) assuming such trust funds remained in the possession of the Trustee
prior to such court ruling to the extent not paid to the Holders, the Trustee
will hold, for the benefit of the Holders, a valid and perfected security
interest in such trust funds that is not avoidable in bankruptcy or otherwise
except for the effect of Section 552(b) of the United States Bankruptcy Code on
interest on the trust funds accruing after the commencement of a case under such
statute and (b) the Holders will be entitled to receive adequate protection of
their interests in such trust funds if such trust funds are used in such case or
proceeding;

(C) immediately after giving effect to such deposit on a pro forma basis, no
Event of Default, or event that after the giving of notice or lapse of time or
both would become an Event of Default, shall have occurred and be continuing on
the date of such deposit and such deposit shall not result in a breach or
violation of, or constitute a default under, any other material agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound;

(D) if at such time the Notes are then listed on a national securities exchange,
the Company has delivered to the Trustee an Opinion of Counsel to the effect
that the Notes will not be delisted as a result of such deposit, defeasance and
discharge; and

(E) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, in each case stating that all conditions precedent provided
for herein relating to the defeasance contemplated by this Section 8.02 have
been complied with.

Notwithstanding the foregoing, prior to the end of the 123-day (or one-year)
period referred to in clause (B)(2) of this Section 8.02, none of the Company’s
obligations under this Indenture shall be discharged. Subsequent to the end of
such 123-day (or one year) period with respect to this Section 8.02, the
Company’s obligations in Sections 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08,
2.09, 2.14, 4.02, 8.04, 8.05, 8.06 and the rights, powers, trusts, duties and
immunities of the Trustee hereunder shall survive until the Notes are no longer
outstanding. Thereafter, only the Company’s obligations in Sections 7.07, 8.04,
8.05 and 8.06 shall survive. If and when a ruling from the Internal Revenue
Service or an Opinion of Counsel referred to in clause (B)(1) of this Section
8.02 is able to be provided specifically without regard to, and not in reliance
upon, the continuance of the Company’s obligations under Section 4.01, then the
Company’s obligations under such Section 4.01 shall cease upon delivery to the
Trustee of such ruling or Opinion of Counsel and compliance with the other
conditions precedent provided for herein relating to the defeasance contemplated
by this Section 8.02.

After any such irrevocable deposit, the Trustee upon request shall acknowledge
in writing the discharge of the Company’s obligations under the Notes and this
Indenture except for those surviving obligations in the immediately preceding
paragraph.

SECTION 8.03. Defeasance of Certain Obligations. The Company may omit to comply
with any term, provision or condition set forth in Sections 4.03 through 4.05
and 4.11 and such omission shall be deemed not to be an Event of Default under
clauses (c), (d) and (e) of Section 6.01 of this Indenture shall be deemed not
to be Events of Default, in each case with respect to the outstanding Notes if:

 

 

-49-

 

--------------------------------------------------------------------------------



 

 

 

(i) with reference to this Section 8.03, the Company has irrevocably deposited
or caused to be irrevocably deposited with the Trustee (or another trustee
satisfying the requirements of Section 7.10) and conveyed all right, title and
interest to the Trustee for the benefit of the Holders, under the terms of an
irrevocable trust agreement in form and substance satisfactory to the Trustee as
trust funds in trust, specifically pledged to the Trustee for the benefit of the
Holders as security for payment of the principal of, premium, if any, and
interest, if any, on the Notes, and dedicated solely to, the benefit of the
Holders, in and to (A) money in an amount, (B) U.S. Government Obligations that,
through the payment of interest, premium, if any, and principal in respect
thereof in accordance with their terms, will provide, not later than one day
before the due date of any payment referred to in this clause (i), money in an
amount or (C) a combination thereof in an amount sufficient, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, to pay and discharge,
without consideration of the reinvestment of such interest and after payment of
all federal, state and local taxes or other charges and assessments in respect
thereof payable by the Trustee, the principal of, premium, if any, and interest
on the outstanding Notes (i) on the Stated Maturity of such principal or
interest; provided that the Trustee shall have been irrevocably instructed to
apply such money or the proceeds of such U.S. Government Obligations to the
payment of such principal, premium, if any, and interest with respect to the
Notes or (ii) on any earlier Redemption Date pursuant to the terms of this
Indenture and the Notes; provided that the Company has provided the Trustee with
irrevocable instructions to redeem all of the outstanding Notes on such
redemption Date;

(ii) the Company has delivered to the Trustee an Opinion of Counsel to the
effect that (A) the creation of the defeasance trust does not violate the
Investment Company Act of 1940, (B) after the passage of 123 days following the
deposit (except, with respect to any trust funds for the account of any Holder
who may be deemed to be an “insider” for purposes of the United States
Bankruptcy Code, after one year following the deposit), the trust funds will not
be subject to the effect of Section 547 of the United States Bankruptcy Code or
Section 15 of the New York Debtor and Creditor Law in a case commenced by or
against the Company under either such statute, and either (1) the trust funds
will no longer remain the property of the Company (and therefore will not be
subject to the effect of any applicable bankruptcy, insolvency, reorganization
or similar laws affecting creditors’ rights generally) or (2) if a court were to
rule under any such law in any case or proceeding that the trust funds remained
property of the Company, (x) assuming such trust funds remained in the
possession of the Trustee prior to such court ruling to the extent not paid to
the Holders, the Trustee will hold, for the benefit of the Holders, a valid and
perfected security interest in such trust funds that is not avoidable in
bankruptcy or otherwise (except for the effect of Section 552(b) of the United
States Bankruptcy Code on interest on the trust funds accruing after the
commencement of a case under such statute) and (y) the Holders will be entitled
to receive adequate protection of their interests in such trust funds if such
trust funds are used in such case or proceeding, (C) the beneficial owners of
the Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such deposit and defeasance of certain covenants and
Events of Default and will be subject to federal income tax on the same amount
and in the same man-

 

 

-50-

 

--------------------------------------------------------------------------------



ner and at the same times as would have been the case if such deposit and
defeasance had not occurred and (D) the Trustee, for the benefit of the Holders,
has a valid first-priority security interest in the trust funds;

(iii) immediately after giving effect to such deposit on a pro forma basis, no
Default or Event of Default shall have occurred and be continuing on the date of
such deposit or during the period ending on the 123rd day after such date of
such deposit, and such deposit shall not result in a breach or violation of, or
constitute a default under, this Indenture or any other agreement or instrument
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries is bound;

(iv) if the Notes are then listed on a national securities exchange, the Company
has delivered to the Trustee an Opinion of Counsel to the effect that the Notes
will not be delisted as a result of such deposit, defeasance and discharge; and

(v) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, in each case stating that all conditions precedent provided
for herein relating to the defeasance contemplated by this Section 8.03 have
been complied with.

SECTION 8.04. Application of Trust Money. Subject to Section 8.06, the Trustee
or Paying Agent shall hold in trust money or U.S. Government Obligations
deposited with it pursuant to Section 8.01, 8.02 or 8.03, as the case may be,
and shall apply the deposited money and the money from U.S. Government
Obligations in accordance with the Notes and this Indenture to the payment of
principal of, premium, if any, and interest on the Notes; but such money need
not be segregated from other funds except to the extent required by law.

SECTION 8.05. Repayment to Company. Subject to any applicable escheat and
abandoned property laws and Sections 7.07, 8.01, 8.02 and 8.03, the Trustee and
the Paying Agent shall promptly pay to the Company upon request set forth in an
Officers’ Certificate any excess money held by them at any time and thereupon
shall be relieved from all liability with respect to such money. The Trustee and
the Paying Agent shall pay to the Company upon request any money held by them
for the payment of principal, premium, if any, or interest that remains
unclaimed for two years; provided that the Trustee or Paying Agent before being
required to make any payment may cause to be published at the expense of the
Company once in a newspaper of general circulation in The City of New York or
mail to each Holder entitled to such money at such Holder’s address (as set
forth in the Security Register) notice that such money remains unclaimed and
that after a date specified therein (which shall be at least 30 days from the
date of such publication or mailing) any unclaimed balance of such money then
remaining will be repaid to the Company. After payment to the Company, Holders
entitled to such money must look to the Company for payment as general creditors
unless an applicable law designates another Person, and all liability of the
Trustee and such Paying Agent with respect to such money shall cease.

SECTION 8.06. Reinstatement. If the Trustee or Paying Agent is unable to apply
any money or U.S. Government Obligations in accordance with Section 8.01, 8.02
or 8.03, as the case may be, by reason of any legal proceeding or by reason of
any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such applica-

 

 

-51-

 

--------------------------------------------------------------------------------



tion, the Company’s obligations under this Indenture and the Notes shall be
revived and reinstated as though no deposit had occurred pursuant to Section
8.01, 8.02 or 8.03, as the case may be, until such time as the Trustee or Paying
Agent is permitted to apply all such money or U.S. Government Obligations in
accordance with Section 8.01, 8.02 or 8.03, as the case may be; provided that,
if the Company has made any payment of principal of, premium, if any, or
interest on any Notes because of the reinstatement of its obligations, the
Company shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the money or U.S. Government Obligations held by the
Trustee or Paying Agent.

ARTICLE NINE

AMENDMENTS, SUPPLEMENTS AND WAIVERS

SECTION 9.01. Without Consent of Holders. The Company, when authorized by a
resolution of its Board of Directors (as evidenced by a Board Resolution
delivered to the Trustee), the Subsidiary Guarantors and the Trustee may amend
or supplement this Indenture or the Notes without notice to or the consent of
any Holder to:

(1) cure any ambiguity, defect or inconsistency in this Indenture;

(2) comply with Article Five;

(3) comply with any requirements of the Commission in connection with the
qualification of this Indenture under the TIA or in order to maintain such
qualification;

(4) evidence and provide for the acceptance of appointment hereunder by a
successor Trustee;

(5) evidence the succession of another Person to the Company and the assumption
by any such successor of the covenants of the Company in this Indenture and in
the Notes;

(6) add to the covenants of the Company for the benefit of the Holders, or to
surrender any right or power herein conferred upon the Company;

(7) add additional Events of Default;

(8) provide for uncertificated Notes in addition to or in place of the
certificated Notes;

(9) conform the text of this Indenture or the Notes to any provision of the
“Description of Notes” in the Company’s Offering Memorandum dated June 12, 2008
related to the Notes, to the extent that such provision in such “Description of
Notes” was intended to be a substantially verbatim recitation of a provision of
this Indenture or the Notes;

(10) allow any Subsidiary Guarantor to execute a supplemental indenture and a
Note Guarantee with respect to the Notes or to release a Guarantee under the
Notes or a Note Guarantee in accordance with the terms of this Indenture;

 

 

-52-

 

--------------------------------------------------------------------------------



(11) evidence and provide for the acceptance of appointment under this Indenture
by a successor Trustee;

(12) make any change that would provide any additional rights or benefits to the
Holders;

(13) comply with the rules of any applicable securities depository;

(14) provide for the issuance of Additional Notes;

(15) secure the Notes; or

(16) make any change that does not adversely affect the rights of Holders.

SECTION 9.02. With Consent of Holders. Subject to Sections 6.04 and 6.07 and
without prior notice to the Holders, the Company, when authorized by its Board
of Directors (as evidenced by a Board Resolution delivered to the Trustee), the
Subsidiary Guarantors and the Trustee may amend this Indenture and the Notes
with the consent of the Holders of a majority in aggregate principal amount of
the Notes then outstanding, and the Holders of a majority in aggregate principal
amount of the Notes then outstanding by written notice to the Trustee may waive
future compliance by the Company with any provision of this Indenture or the
Notes.

Notwithstanding the provisions of this Section 9.02, without the consent of each
Holder affected, an amendment or waiver, including a waiver pursuant to Section
6.04, may not:

(i) change the Stated Maturity of the principal of, or any installment of
interest on, any Note;

(ii) reduce the principal amount of, or premium, if any, or interest on, any
Note;

(iii) change the optional redemption dates or optional redemption prices of the
Notes from that stated in Section 3.01;

(iv) change the place or currency of payment of principal of, or premium, if
any, or interest on, any Note;

(v) impair the right to institute suit for the enforcement of any payment on or
after the Stated Maturity (or, in the case of redemption, on or after the
Redemption Date) of any Note;

(vi) waive a Default in the payment of principal of, premium, if any, or
interest on the Notes;

(vii) release any Subsidiary Guarantor from its Note Guarantee, except as
provided in this Indenture;

 

 

-53-

 

--------------------------------------------------------------------------------



(viii) amend, change or modify the obligation of the Company to make and
consummate an Offer to Purchase under Section 4.05 after a Change of Control has
occurred, including, in each case, amending, changing or modifying any
definition relating thereto after a Change of Control has occurred; or

(ix) reduce the percentage or aggregate principal amount of outstanding Notes
the consent of whose Holders is necessary for waiver of compliance with certain
provisions of this Indenture or for waiver of certain Defaults.

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. The Company will mail
supplemental indentures to Holders upon request. Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such supplemental indenture or waiver.

SECTION 9.03. Revocation and Effect of Consent. Until an amendment or waiver
becomes effective, a consent to it by a Holder is a continuing consent by the
Holder and every subsequent Holder of a Note or portion of a Note that evidences
the same debt as the Note of the consenting Holder, even if notation of the
consent is not made on any Note. However, any such Holder or subsequent Holder
may revoke the consent as to its Note or portion of its Note. Such revocation
shall be effective only if the Trustee receives the notice of revocation before
the date the amendment, supplement or waiver becomes effective. An amendment,
supplement or waiver shall become effective on receipt by the Trustee of written
consents from the Holders of the requisite percentage in principal amount of the
outstanding Notes.

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver. If a record date is fixed, then, notwithstanding the last
two sentences of the immediately preceding paragraph, those persons who were
Holders at such record date (or their duly designated proxies) and only those
persons shall be entitled to consent to such amendment, supplement or waiver or
to revoke any consent previously given, whether or not such persons continue to
be Holders after such record date. No such consent shall be valid or effective
for more than 90 days after such record date.

After an amendment, supplement or waiver becomes effective, it shall bind every
Holder unless it is of the type described in the second paragraph of Section
9.02. In case of an amendment or waiver of the type described in the second
paragraph of Section 9.02, the amendment or waiver shall bind each Holder who
has consented to it and every subsequent Holder of a Note that evidences the
same indebtedness as the Note of the consenting Holder.

SECTION 9.04. Notation on or Exchange of Notes. If an amendment, supplement or
waiver changes the terms of a Note, the Trustee may require the Holder to
deliver such Note to the Trustee. At the Company’s expense, the Trustee may
place an appropriate nota-

 

 

-54-

 

--------------------------------------------------------------------------------



tion on the Note about the changed terms and return it to the Holder and the
Trustee may place an appropriate notation on any Note thereafter authenticated.
Alternatively, if the Company or the Trustee so determines, the Company in
exchange for the Note shall issue and the Trustee shall authenticate a new Note
that reflects the changed terms. Failure to make the appropriate notation, or
issue a new Note, shall not affect the validity and effect of such amendment,
supplement or waiver.

SECTION 9.05. Trustee to Sign Amendments, Etc. The Trustee shall be entitled to
receive, and shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of any amendment, supplement or waiver authorized
pursuant to this Article Nine is authorized or permitted by this Indenture and
that it will be valid and binding upon the Company. Subject to the preceding
sentence, the Trustee shall sign such amendment, supplement or waiver if the
same does not adversely affect the rights, duties, liabilities or immunities of
the Trustee. The Trustee may, but shall not be obligated to, execute any such
amendment, supplement or waiver that affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

SECTION 9.06. Conformity with Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article Nine shall conform to the requirements of the
TIA as then in effect.

ARTICLE TEN

GUARANTEE OF NOTES

SECTION 10.01. Note Guarantee. Subject to the provisions of this Article Ten,
each Subsidiary Guarantor hereby, jointly and severally, fully and
unconditionally Guarantees to each Holder of Notes hereunder and to the Trustee
on behalf of the Holders: (i) the due and punctual payment of the principal of,
premium, if any, on and interest on each Note, when and as the same shall become
due and payable, whether at maturity, by acceleration or otherwise, the due and
punctual payment of interest on the overdue principal of and interest, if any,
on the Notes, to the extent lawful, and the due and punctual performance of all
other obligations of the Company to the Holders or the Trustee, all in
accordance with the terms of such Note and this Indenture and (ii) in the case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that the same will be promptly paid in full when due or performed
in accordance with the terms of the extension or renewal, at Stated Maturity, by
acceleration or otherwise, subject, however, in the case of clauses (i) and (ii)
above, to the limitations set forth in the next succeeding paragraph.

Each Subsidiary Guarantor and by its acceptance hereof each Holder hereby
confirms that it is the intention of all such parties that the Guarantee by any
Subsidiary Guarantor pursuant to its Note Guarantee not constitute a fraudulent
transfer or conveyance for purposes of the United States Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar Federal or state law. To effectuate the foregoing intention, the Holders
and each Subsidiary Guarantor hereby irrevocably agree that the obligations of
each Subsidiary Guarantor under its Note Guarantee shall be limited to the
maximum amount as will, after giving effect to all other contingent and fixed
liabilities of each Subsidiary Guarantor and after giving effect to any
collections from or payments made by or on behalf of any other

 

 

-55-

 

--------------------------------------------------------------------------------



Subsidiary Guarantor in respect of the obligations of such other Subsidiary
Guarantor under its Note Guarantee or pursuant to the following paragraph,
result in the obligations of such Subsidiary Guarantor under its Note Guarantee
not constituting such fraudulent transfer or conveyance.

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, the Subsidiary Guarantors agree, inter se, that in the event any
payment or distribution is made by any Subsidiary Guarantor (a “Funding
Guarantor”) under its Note Guarantee, such Funding Guarantor shall be entitled
to a contribution from all other Subsidiary Guarantors in a pro rata amount
based on the Adjusted Net Assets of each Subsidiary Guarantor (including the
Funding Guarantor) for all payments, damages and expenses incurred by that
Funding Guarantor in discharging the Company’s obligations with respect to the
Notes or any other Subsidiary Guarantor’s obligations with respect to its Note
Guarantee. “Adjusted Net Assets” of such Subsidiary Guarantor at any date shall
mean the lesser of the amount by which (x) the fair value of the property of
such Subsidiary Guarantor exceeds the total amount of liabilities, including,
without limitation, contingent liabilities (after giving effect to all other
fixed and contingent liabilities incurred or assumed on such date), but
excluding liabilities under the Note Guarantee, of such Guarantor at such date
and (y) the present fair salable value of the assets of such Subsidiary
Guarantor at such date exceeds the amount that will be required to pay the
probable liability of such Subsidiary Guarantor on its debts (after giving
effect to all other fixed and contingent liabilities incurred or assumed on such
date and after giving effect to any collection from any Subsidiary of such
Subsidiary Guarantor in respect of the obligations of such Subsidiary under the
Note Guarantee of such Subsidiary Guarantor), excluding debt in respect of its
Note Guarantee of such Subsidiary Guarantor), excluding debt in respect of its
Note Guarantee, as they become absolute and matured.

Each Subsidiary Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of merger or bankruptcy of
the Company, any right to require a proceeding first against the Company, the
benefit of discussion, protest or notice with respect to any such Note or the
debt evidenced thereby and all demands whatsoever (except as specified above),
and covenants that this Note Guarantee will not be discharged as to any such
Note except by payment in full of the principal thereof and interest thereon and
as provided in Sections 8.01, 8.02 and 8.03. In the event of any declaration of
acceleration of such obligations as provided in Article Six, such obligations
(whether or not due and payable) shall forthwith become due and payable by each
Subsidiary Guarantor for the purposes of this Article Ten. In addition, without
limiting the foregoing provisions, upon the effectiveness of an acceleration
under Article Six, the Trustee shall promptly make a demand for payment on the
Notes under the Note Guarantee provided for in this Article Ten.

The obligations of each Subsidiary Guarantor under its Note Guarantee are
independent of the obligations Guaranteed by the Subsidiary Guarantor hereunder,
and a separate action or actions may be brought and prosecuted by the Trustee on
behalf of, or by, the Holders, subject to the terms and conditions set forth in
this Indenture, against any Subsidiary Guarantor to enforce this Note Guarantee,
irrespective of whether any action is brought against the Company or whether the
Company is joined in any such action or actions.

If the Trustee or the Holder is required by any court or otherwise to return to
the Company or any Subsidiary Guarantor, or any custodian, receiver, liquidator,
trustee, sequestra-

 

 

-56-

 

--------------------------------------------------------------------------------



tor or other similar official acting in relation to Company or any Subsidiary
Guarantor, any amount paid to the Trustee or such Holder in respect of a Note,
this Note Guarantee, to the extent theretofore discharged, shall be reinstated
in full force and effect. Each Subsidiary Guarantor further agrees, to the
fullest extent that it may lawfully do so, that, as between it, on the one hand,
and the Holders and the Trustee, on the other hand, the maturity of the
obligations Guaranteed hereby may be accelerated as provided in Article Six
hereof for the purposes of this Note Guarantee, notwithstanding any stay,
injunction or other prohibition extant under any applicable bankruptcy law
preventing such acceleration in respect of the obligations Guaranteed hereby.

Except as provided above, each Subsidiary Guarantor hereby irrevocably waives
any claim or other rights which it may now or hereafter acquire against the
Company or any other Subsidiary Guarantor that arise from the existence,
payment, performance or enforcement of its obligations under this Note Guarantee
and this Indenture, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, any right to
participate in any claim or remedy of the Holders against the Company or any
Subsidiary Guarantor or any collateral which any such Holder or the Trustee on
behalf of such Holder hereafter acquires, whether or not such claim, remedy or
right arises in equity, or under contract, statute or common law, including,
without limitation, the right to take or receive from the Company or a
Subsidiary Guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim or
other rights. If any amount shall be paid to a Subsidiary Guarantor in violation
of the preceding sentence and the principal of, premium, if any, and accrued
interest on the Notes shall not have been paid in full, such amount shall be
deemed to have been paid to such Subsidiary Guarantor for the benefit of, and
held in trust for the benefit of, the Holders, and shall forthwith be paid to
the Trustee for the benefit of the Holders to be credited and applied upon the
principal of, premium, if any, and accrued interest on the Notes. Each
Subsidiary Guarantor acknowledges that it will receive direct and indirect
benefits from the issuance of the Notes pursuant to this Indenture and that the
waivers set forth in this Section 10.01 are knowingly made in contemplation of
such benefits.

The Note Guarantee set forth in this Section 10.01 shall not be valid or become
obligatory for any purpose with respect to a Note until the certificate of
authentication on such Note shall have been signed by or on behalf of the
Trustee.

SECTION 10.02. Obligations Unconditional. Nothing contained in this Article Ten
or elsewhere in this Indenture or in the Notes is intended to or shall impair,
as among any Subsidiary Guarantor and the holders of the Notes, the obligation
of such Subsidiary Guarantor, which is absolute and unconditional, upon failure
by the Company to pay to the holders of the Notes the principal of, premium, if
any, and interest on the Notes as and when the same shall become due and payable
in accordance with their terms, or is intended to or shall affect the relative
rights of the Holders and creditors of such Subsidiary Guarantor, nor shall
anything herein or therein prevent any Holder or the Trustee on their behalf
from exercising all remedies otherwise permitted by applicable law upon default
under this Indenture.

Without limiting the foregoing, nothing contained in this Article Ten will
restrict the right of the Trustee or the Holders to take any action to declare
the Note Guarantee to be due and payable prior to the Stated Maturity of any
Notes pursuant to Section 6.02 or to pursue any rights or remedies hereunder.

 

 

-57-

 

--------------------------------------------------------------------------------



SECTION 10.03. Release of Note Guarantees. The Note Guarantee issued by any
Subsidiary Guarantor will be automatically and unconditionally released and
discharged upon:

(i) any sale, exchange or transfer to any Person (other than a Subsidiary of the
Company) of any of the Capital Stock of such Subsidiary Guarantor;

(ii) in the event all or substantially all the assets or Capital Stock of a
Subsidiary Guarantor are sold or otherwise transferred, by way of merger,
consolidation or otherwise, to a Person in compliance with the terms of this
Indenture;

(iii) the release or discharge of the Guarantee by such Subsidiary Guarantor of
Indebtedness of the Company under the Credit Agreement;

(iv) if the Notes are rated Investment Grade by both Rating Agencies and no
Default or Event of Default shall have occurred and then be continuing;

(v) in the event of liquidation or dissolution of such Subsidiary or Guarantor;
or

(vi) if the Notes are defeased or discharged in accordance with the terms of
this Indenture.

SECTION 10.04. Notice to Trustee. Each Subsidiary Guarantor shall give prompt
written notice to the Trustee of any fact known to such Subsidiary Guarantor
which would prohibit the making of any payment to or by the Trustee in respect
of the Note Guarantee pursuant to the provisions of this Article Ten.

SECTION 10.05. This Article Not to Prevent Events of Default. The failure to
make a payment on account of principal of, premium, if any, or interest on the
Notes by reason of any provision of this Article Ten will not be construed as
preventing the occurrence of an Event of Default.

ARTICLE ELEVEN

MISCELLANEOUS

SECTION 11.01. Trust Indenture Act of 1939. Prior to the effectiveness of the
Registration Statement, this Indenture shall incorporate and be governed by the
provisions of the TIA that are required to be part of and to govern indentures
qualified under the TIA. After the effectiveness of the Registration Statement,
this Indenture shall be subject to the provisions of the TIA that are required
to be a part of this Indenture and shall, to the extent applicable, be governed
by such provisions.

SECTION 11.02. Notices. Any notice, request or communication shall be
sufficiently given if in writing and delivered in person, mailed by first-class
mail or sent by telecopier transmission addressed as follows:

 

 

-58-

 

--------------------------------------------------------------------------------



if to the Company:

Sotheby’s

Attn: General Counsel

1334 York Avenue

New York, New York 10021

Telecopier No.: (541)312-5684

Attention: Worldwide General Counsel

Copy to:

Boris Dolgonos

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Telecopier No.: (212)-310-8007

Attention: Boris Dolgonos, Esq.

if to the Trustee:

U.S. Bank National Association

Corporate Trust Services

60 Livingston Avenue

St. Paul, MN 55107-1419

 

Attention:

Raymond Haverstock

 

Vice President & Account Manager

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

Any notice or communication mailed to a Holder shall be mailed to it at its
address as it appears on the Security Register by first-class mail and shall be
sufficiently given to the Holder if so mailed within the time prescribed. Any
notice or communication shall also be so mailed to any Person described in TIA
Section 313(c), to the extent required by the TIA. Copies of any such
communication or notice to a Holder shall also be mailed to the Trustee and each
Agent at the same time.

Failure to mail a notice or communication to a Holder as provided herein or any
defect in any such notice or communication shall not affect its sufficiency with
respect to other Holders. Except for a notice to the Trustee, which is deemed
given only when received, and except as otherwise provided in this Indenture, if
a notice or communication is mailed in the manner provided in this Section
11.02, it is duly given, whether or not the addressee receives it.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be

 

 

-59-

 

--------------------------------------------------------------------------------



filed with the Trustee, but such filing shall not be a condition precedent to
the validity of any action taken in reliance upon such waiver.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

Holders may communicate pursuant to TIA Section 312(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA Section
312(c).

SECTION 11.03. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee:

(i) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

(ii) an Opinion of Counsel stating that, in the opinion of such counsel, all
such conditions precedent have been complied with.

SECTION 11.04. Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture shall include:

(i) a statement that each person signing such certificate or opinion has read
such covenant or condition and the definitions herein relating thereto;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statement or opinion contained in such certificate
or opinion is based;

(iii) a statement that, in the opinion of each such person, the person has made
such examination or investigation as is necessary to enable the person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

(iv) a statement as to whether or not, in the opinion of each such person, such
condition or covenant has been complied with; provided, however, that, with
respect to matters of fact, an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.

SECTION 11.05. Rules by Trustee, Paying Agent or Registrar. The Trustee may make
reasonable rules for action by or at a meeting of Holders. The Paying Agent or
Registrar may make reasonable rules for its functions.

 

 

-60-

 

--------------------------------------------------------------------------------



SECTION 11.06. Payment Date Other Than a Business Day. If an Interest Payment
Date, Redemption Date, Payment Date or Stated Maturity of any Note shall not be
a Business Day, then payment of principal of, premium, if any, or interest on
such Note, as the case may be, need not be made on such date, but may be made on
the next succeeding Business Day with the same force and effect as if made on
the Interest Payment Date, Payment Date or Redemption Date, or at the Stated
Maturity of such Note; provided that no interest shall accrue for the period
from and after such Interest Payment Date, Payment Date, Redemption Date or
Stated Maturity, as the case may be.

SECTION 11.07. Governing Law. This Indenture and the Notes shall be governed by
the laws of the State of New York. The Trustee, the Company and the Holders
agree to submit to the jurisdiction of the courts of the State of New York in
any action or proceeding arising out of or relating to this Indenture or the
Notes.

SECTION 11.08. No Adverse Interpretation of Other Agreements. Any other
indenture, loan or debt agreement of the Company may not be used to interpret
this Indenture.

SECTION 11.09. No Recourse Against Others. No recourse for the payment of the
principal of, premium, if any, or interest on any of the Notes, or for any claim
based thereon or otherwise in respect thereof, and no recourse under or upon any
obligation, covenant or agreement of the Company contained in this Indenture or
in any of the Notes, or because of the creation of any Indebtedness represented
thereby, shall be had against any incorporator or against any past, present or
future partner, stockholder, other equityholder, officer, director, employee or
controlling person, as such, of the Company or of any successor Person, either
directly or through the Company or any successor Person, whether by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise; it being expressly understood that all such
liability is hereby expressly waived and released as a condition of, and as a
consideration for, the execution of this Indenture and the issue of the Notes.

SECTION 11.10. Successors. All agreements of the Company in this Indenture and
the Notes shall bind its successors. All agreements of the Trustee in this
Indenture shall bind its successor.

SECTION 11.11. Duplicate Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

SECTION 11.12. Separability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

SECTION 11.13. Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
and provisions hereof.

 

 

-61-

 

--------------------------------------------------------------------------------



SECTION 11.14. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

 

-62-

 

--------------------------------------------------------------------------------



SIGNATURES

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.

 

 

 

 

SOTHEBY’S, the Issuer

 

 

 

 

By: 

[c54472_william.jpg]


 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

William S. Sheridan

 

 

 

 

Title: 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

GUARANTORS:
SOTHEBY’S, INC.
SOTHEBYS.COM LLC
SOTHEBY’S FINE ART HOLDINGS, INC.
SOTHEBY’S FINANCIAL SERVICES, INC.
SOTHEBY’S FINANCIAL SERVICES

CALIFORNIA, INC.

OBERON, INC.
THETA, INC.
SOTHEBY’S VENTURES, LLC
SOTHEBY’S ASIA, INC.
YORK WAREHOUSE, INC.
SPTC, INC.
SOTHEBY’S PARKE BERNET INC.
YORK AVENUE DEVELOPMENT, INC.
SOTHEBY’S THAILAND, INC.
SOTHEBY’S HOLDINGS INTERNATIONAL, INC.
SOTHEBY’S NEVADA, INC.
SOTHEBYS.COM AUCTIONS, INC.
SIBS, LLC
SOTHEBY’S RES, INC.

 

 

 

 

 

By: 

[c54472_william.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

William S. Sheridan

 

 

 

 

Title: 

 

 

 

 

 

SUNRISE LIQUORS & WINES, INC.

 

 

 

 


By: 

[c54472_sunrise.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

 

 

 

 

 

Title: 

 

[HIGH YIELD INDENTURE]

--------------------------------------------------------------------------------



 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

By: 


[c54472_raymond.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name: 

Raymond S. Haverstock

 

 

 

 

 

Title: 

Vice President

[HIGH YIELD INDENTURE]

--------------------------------------------------------------------------------



 

EXHIBIT A

[APPLICABLE LEGENDS]

[FACE OF NOTE]

SOTHEBY’S

7.75% Senior Note due 2015

[CUSIP No.][ISIN][_____________]

 

No.

$

SOTHEBY’S, a Delaware corporation (the “Company,” which term includes any
successor under the Indenture hereinafter referred to), for value received,
promises to pay to ______________, or its registered assigns, the principal sum
of               Dollars ($            ) on June 15, 2015.

Interest Payment Dates: June 15 and December 15, commencing.

Regular Record Dates: June 1 and December 1.

The Initial Subsidiary Guarantors and any future Subsidiary Guarantors
(collectively, the “Subsidiary Guarantors,” which term includes any successors
under the Indenture hereinafter referred to and any Subsidiary Guarantor that
provides a Note Guarantee pursuant to the Indenture), have fully and
unconditionally guaranteed the payment of principal of, premium, if any, and
interest on the Notes.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place. Capitalized terms used herein have the
meanings assigned to them in the within-mentioned Indenture unless otherwise
indicated.

 

 

A-1

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officers.

 

 

 

 

SOTHEBY’S

 

 

 

 


By: 



 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name: 

 

 

 

 

 

 

Title: 

 

 

 

 

 


By: 



 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name: 

 

 

 

 

 

 

Title: 

 

(Trustee’s Certificate of Authentication)

This is one of the 7.75% Senior Notes due 2015 described in the within-mentioned
Indenture.

 

Date:

 

U.S. BANK NATIONAL ASSOCIATION as Trustee



 


By: 



 

 

 

--------------------------------------------------------------------------------

 

 

 

Authorized Signer

 

 

A-2

 

--------------------------------------------------------------------------------



 

[REVERSE SIDE OF NOTE]

SOTHEBY’S

7.75% Senior Note due 2015

1. Principal and Interest.

The Company will pay the principal of this Note on June 15, 2015.

The Company promises to pay interest on the principal amount of this Note on
each Interest Payment Date, as set forth below, at a rate of 7.75% per annum,
subject to increase as described below.

Interest will be payable semiannually in cash in arrears (to the holders of
record of the Notes at the close of business on the June 1 or December 1
immediately preceding the Interest Payment Date) on each Interest Payment Date,
commencing.

If neither an exchange offer (the “Exchange Offer”) registered under the
Securities Act is consummated nor a shelf registration statement (the “Shelf
Registration Statement”) under the Securities Act with respect to resales of the
Notes is declared effective by the Commission on or before June 18, 2009 (the
“Exchange Date”) in accordance with the terms of the Registration Rights
Agreement dated June 17, 2008 among the Company, the Initial Subsidiary
Guarantors and Banc of America Securities LLC, Goldman, Sachs & Co., Comerica
Securities, Inc. and HSBC Securities (USA) Inc. then the annual interest rate
borne by the Notes shall be increased by 0.25% for the first 90 day period after
such date and thereafter it will increase by an additional 0.25% for each
subsequent 90 day period that elapses (provided that the aggregate increase in
such annual interest rate may in no event exceed 1.00% per annum), such
additional interest accruing from and including the date on which any such
registration default has occurred, payable in cash semiannually, in arrears, on
each Interest Payment Date, until the consummation of the Exchange Offer or the
effectiveness of the Shelf Registration Statement. The Holder of this Note is
entitled to the benefits of such Registration Rights Agreement. The Company will
not be required to consummate the Exchange Offer if the Notes are freely
tradable under Rule 144, and any restrictive legend has been removed from the
Notes before the Exchange Date.

Interest on the Notes will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from the Closing Date; provided
that, if there is no existing default in the payment of interest and this Note
is authenticated between a Regular Record Date referred to on the face hereof
and the next succeeding Interest Payment Date, interest shall accrue from such
Interest Payment Date. Interest will be computed on the basis of a 360-day year
of twelve 30-day months.

The Company shall pay interest on overdue principal and premium, if any, and
interest on overdue installments of interest, to the extent lawful, at a rate
per annum that is 2% in excess of the rate otherwise payable.

 

 

A-3

 

--------------------------------------------------------------------------------



2. Method of Payment.

The Company will pay interest (except defaulted interest) on the principal
amount of the Notes as provided above on each June 15 and December 15,
commencing, to the persons who are Holders (as reflected in the Security
Register at the close of business on the June 1 or December 1 immediately
preceding the Interest Payment Date), in each case, even if the Note is
cancelled on registration of transfer or registration of exchange after such
record date; provided that, with respect to the payment of principal, the
Company will make payment to the Holder that surrenders this Note to a Paying
Agent on or after June 15, 2015.

This Note is a “book-entry” note and is being registered in the name of Cede &
Co. as nominee of The Depositary Trust Company (“DTC”), a clearing agency. As
long as this Note is registered in the name of DTC or its nominee, the Trustee
will make payments of principal, premium, if any, and interest on this Note by
wire transfer of immediately available funds to DTC or its nominee. With respect
to any Note that is not registered in the name of DTC or its nominee, the
Company may pay principal, premium, if any, and interest by its check payable in
such money of the United States that at the time of payment is legal tender for
payment of public and private debts. It may mail an interest check to a Holder’s
registered address (as reflected in the Security Register). If a payment date is
a date other than a Business Day at a place of payment, payment may be made at
that place on the next succeeding day that is a Business Day and no interest
shall accrue for the intervening period.

The Notes may be exchanged or transferred at the office or agency of the
Company. Initially, the paying agent office of the Trustee will serve as such
office.

3. Paying Agent and Registrar.

Initially, the Trustee will act as authenticating agent, Paying Agent and
Registrar. The Company may change any authenticating agent, Paying Agent or
Registrar without notice. The Company, any Subsidiary or any Affiliate of any of
them may act as Paying Agent, Registrar or co-Registrar.

4. Indenture; Limitations.

The Company issued the Notes under an Indenture dated as of June 17, 2008 (the
“Indenture”), among the Company, the Initial Subsidiary Guarantors and U.S. Bank
National Association, as trustee (the “Trustee”). The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act. The Notes are subject to all such terms, and Holders
are referred to the Indenture and the Trust Indenture Act for a statement of all
such terms. To the extent permitted by applicable law, in the event of any
inconsistency between the terms of this Note and the terms of the Indenture, the
terms of the Indenture shall control.

The Notes are general unsecured unsubordinated obligations of the Company.

The Company may, subject to and applicable law, issue additional Notes under the
Indenture. The Indenture does not limit the amount of Notes that may be issued.

 

 

A-4

 

--------------------------------------------------------------------------------



5. Optional Redemption.

The Notes will not be redeemable at any time prior to maturity except as set
forth below.

At any time prior to maturity, the Notes may be redeemed in whole or in part, at
the option of the Company, at a Redemption Price equal to 100% of the principal
amount thereof plus the Applicable Premium as of the Redemption Date, plus
accrued and unpaid interest, if any, to the Redemption Date (subject to the
right of holders of record on the relevant record date to receive interest due
on the relevant interest payment date). Such redemption may be made upon notice
mailed by first-class mail to each Holder’s registered address, not less than 30
nor more than 60 days prior to the Redemption Date

In addition, at any time prior to June 15, 2011, the Company may redeem up to
35% of the aggregate principal amount of the Notes (including any Additional
Notes) with the Net Cash Proceeds of one or more sales of common stock of the
Company, at a Redemption Price (expressed as a percentage of principal amount)
of 107.75%, plus accrued and unpaid interest thereon, if any, to the Redemption
Date; provided that (i) at least 65% of the aggregate principal amount of Notes
originally issued on the Closing Date remains outstanding after each such
redemption and (ii) notice of any such redemption is mailed within 60 days after
each such sale of common stock.

Notes in original denominations larger than $2,000 may be redeemed in part. On
and after the Redemption Date, interest ceases to accrue on Notes or portions of
Notes called for redemption, unless the Company defaults in the payment of the
Redemption Price.

6. Repurchase upon Change of Control.

Upon the occurrence of any Change of Control, each Holder shall have the right
to require the repurchase of its Notes by the Company in cash pursuant to the
offer described in the Indenture at a purchase price equal to 101% of the
principal amount thereof plus accrued and unpaid interest, if any, to the date
of purchase (the “Payment Date”).

A notice of such Change of Control will be mailed within 30 days after any
Change of Control occurs to each Holder at its last address as it appears in the
Security Register. Notes in original denominations larger than $2,000 may be
sold to the Company in part. On and after the Payment Date, interest ceases to
accrue on Notes or portions of Notes surrendered for purchase by the Company,
unless the Company defaults in the payment of the purchase price.

7. Denominations; Transfer; Exchange.

The Notes are in registered form without coupons in denominations of $2,000 of
principal amount and multiples of $1,000 in excess thereof. A Holder may
register the transfer or exchange of Notes in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture. The Registrar need not register the transfer
or exchange of any Notes selected for redemption. Also, it need not register the
transfer

 

 

A-5

 

--------------------------------------------------------------------------------



or exchange of any Notes for a period of 15 days before the day of mailing of a
notice of redemption of Notes selected for redemption.

8. Persons Deemed Owners.

A Holder shall be treated as the owner of a Note for all purposes.

9. Unclaimed Money.

Subject to any applicable escheat and abandoned property laws, if money for the
payment of principal, premium, if any, or interest remains unclaimed for two
years, the Trustee and the Paying Agent will pay the money back to the Company
at its request. After that, Holders entitled to the money must look to the
Company for payment, unless an abandoned property law designates another Person,
and all liability of the Trustee and such Paying Agent with respect to such
money shall cease.

10. Discharge Prior to Redemption or Maturity.

If the Company deposits with the Trustee money or U.S. Government Obligations
sufficient to pay the then outstanding principal of, premium, if any, and
accrued interest on the Notes (a) to redemption or maturity, the Company will be
discharged from the Indenture and the Notes, except in certain circumstances for
certain provisions thereof, and (b) to the Stated Maturity, the Company will be
discharged from certain covenants set forth in the Indenture.

11. Amendment; Supplement; Waiver.

Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented with the consent of the Holders of at least a majority in principal
amount of the Notes then outstanding, and any existing default or compliance
with any provision may be waived with the consent of the Holders of at least a
majority in principal amount of the Notes then outstanding. Without notice to or
the consent of any Holder, the parties thereto may amend or supplement the
Indenture or the Notes to, among other things, cure any ambiguity, defect or
inconsistency and make any change that does not materially and adversely affect
the rights of any Holder.

12. Restrictive Covenants.

The Indenture imposes certain limitations on the ability of the Company and its
Subsidiaries, among other things, suffer to exist or incur Liens, enter into
sale-leaseback transactions, or merge, consolidate or transfer substantially all
of its assets. Within 90 days after the end of the last fiscal quarter of each
year, the Company shall deliver to the Trustee an Officer’s Certificate stating
whether or not the signers thereof know of any Default or Event of Default under
such restrictive covenants.

 

 

A-6

 

--------------------------------------------------------------------------------



13. Successor Persons.

When a successor person or other entity assumes all the obligations of its
predecessor under the Notes and the Indenture, the predecessor person will be
released from those obligations.

14. Defaults and Remedies.

Any of the following events constitutes an “Event of Default” under the
Indenture:

(1) default in the payment in respect of the principal of (or premium, if any,
on) any Note at its maturity (whether at Stated Maturity or upon repurchase,
acceleration, optional redemption or otherwise);

(2) default in the payment of any interest upon any Note when it becomes due and
payable, and continuance of such default for a period of 30 days;

(3) except as permitted by this Indenture, any Note Guarantee of any Subsidiary
Guarantor, shall for any reason cease to be, or it shall be asserted by any
Subsidiary Guarantor or the Company not to be, in full force and effect and
enforceable in accordance with its terms for a period of 30 days;

(4) default in the performance, or breach, of any covenant or agreement of the
Company or any Subsidiary Guarantor in the Indenture (other than a covenant or
agreement a default in whose performance or whose breach is specifically dealt
with in clauses (1), (2), or (3) above), and continuance of such default or
breach for a period of 30 days after written notice thereof has been given to
the Company by the Trustee or to the Company and the Trustee by the Holders of
at least 25% in aggregate principal amount of the outstanding Notes;

(5) a default or defaults under any bonds, debentures, notes or other evidences
of Indebtedness (other than the Notes) by the Company or any Subsidiary having,
individually or in the aggregate, a principal or similar amount outstanding of
at least $75.0 million, whether such Indebtedness now exists or shall hereafter
be created, which default or defaults shall have resulted in the acceleration of
the maturity of such Indebtedness prior to its express maturity or shall
constitute a failure to pay at least $75.0 million of such Indebtedness when due
and payable after the expiration of any applicable grace period with respect
thereto;

(6) the entry against the Company or any Subsidiary of a final judgment or final
judgments for the payment of money in an aggregate amount in excess of $75.0
million, by a court or courts of competent jurisdiction, which judgments remain
undischarged, unwaived, unstayed, unbonded or unsatisfied for a period of 60
consecutive days; or

 

 

A-7

 

--------------------------------------------------------------------------------



(7) (i) the Company, any Subsidiary that is a Significant Subsidiary or any
group of Subsidiaries that, taken as a whole, would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:

(a) commences a voluntary case,

(b) consents to the entry of an order for relief against it in an involuntary
case,

(c) consents to the appointment of a Custodian of it or for all or substantially
all of its property,

(d) makes a general assignment for the benefit of its creditors, or

(e) generally is not paying its debts as they become due;

(ii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(a) is for relief against the Company or any Subsidiary that is a Significant
Subsidiary or any group of Subsidiaries that, taken together, would constitute a
Significant Subsidiary, in an involuntary case;

(b) appoints a Custodian of the Company or any Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary or for all or substantially all of the
property of the Company or any of its Subsidiaries; or

(c) orders the liquidation of the Company or any Subsidiary that is a
Significant Subsidiary or any group of Subsidiaries that, taken together, would
constitute a Significant Subsidiary and the order or decree remains unstayed and
in effect for 60 consecutive days.

If an Event of Default (other than an Event of Default specified in clause (7)
above with respect to the Company) occurs and is continuing, then and in every
such case the Trustee or the Holders of not less than 25% in aggregate principal
amount of the outstanding Notes may declare the principal of the Notes and any
accrued interest on the Notes to be due and payable immediately by a notice in
writing to the Company (and to the Trustee if given by Holders); provided,
however, that after such acceleration, but before a judgment or decree based on
acceleration, the Holders of a majority in aggregate principal amount of the
outstanding Notes may, under certain circumstances, rescind and annul such
acceleration if all Events of Default, other than the nonpayment of accelerated
principal of or interest on the Notes, have been cured or waived as provided in
this Indenture.

In the event of a declaration of acceleration of the Notes solely because an
Event of Default described in clause (5) above has occurred and is continuing,
the declaration of acceleration of the Notes shall be automatically rescinded
and annulled if the event of default or payment default triggering such Event of
Default pursuant to clause (5) shall be remedied or cured

 

 

A-8

 

--------------------------------------------------------------------------------



by the Company or a Subsidiary of the Company or waived by the holders of the
relevant Indebtedness if the rescission and annulment of the acceleration of the
Notes would not conflict with any judgment or decree of a court of competent
jurisdiction obtained by the Trustee for the payment of amounts due on the
Notes.

If an Event of Default specified in clause (7) above occurs with respect to the
Company, the principal of and any accrued interest on the Notes then outstanding
shall ipso facto become immediately due and payable without any declaration or
other act on the part of the Trustee or any Holder. Prior to an acceleration
described above, the Holders of a majority in principal amount of the
outstanding notes, by notice to the Trustee, may waive, on behalf of the Holders
of all notes any past default or Event of Default, except as set forth under
Section 9.02 of the Indenture. The Trustee may withhold from Holders notice of
any Default (except Default in payment of principal of, premium, if any, and
interest) if the Trustee determines that withholding notice is in the interest
of the Holders to do so.

15. Guarantee.

The Company’s obligations under the Notes are fully and unconditionally
guaranteed, jointly and severally, by the Subsidiary Guarantors.

16. Trustee Dealings with the Company.

The Trustee under the Indenture, in its individual or any other capacity, may
make loans to, accept deposits from and perform services for the Company, the
Subsidiary Guarantors or their Affiliates and may otherwise deal with the
Company, the Subsidiary Guarantors or their Affiliates as if it were not the
Trustee.

17. No Recourse Against Others.

No incorporator or any past, present or future partner, stockholder, other
equity-holder, officer, director, employee or controlling person, as such, of
the Company or of any successor Person shall have any liability for any
obligations of the Company under the Notes or the Indenture or for any claim
based on, in respect of or by reason of, such obligations or their creation.
Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for the issuance of the Notes.

18. Authentication.

This Note shall not be valid until the Trustee or authenticating agent signs the
certificate of authentication on the other side of this Note.

19. Abbreviations.

Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

 

 

A-9

 

--------------------------------------------------------------------------------



20. Governing Law.

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

The Company will furnish a copy of the Indenture to any Holder upon written
request and without charge. Requests may be made to Sotheby’s, 1334 York Avenue,
New York, New York 10021; Attention: Secretary.

 

 

A-10

 

--------------------------------------------------------------------------------



[FORM OF TRANSFER NOTICE]

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto

Insert Taxpayer Identification No.

____________________________________________________________

Please print or typewrite name and address including zip code of assignee

____________________________________________________________

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing ________________________________________ attorney to transfer said
Note on the books of the Company with full power of substitution in the
premises.

[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL NOTES OTHER THAN EXCHANGE NOTES,
UNRESTRICTED OFFSHORE GLOBAL NOTES AND UNRESTRICTED OFFSHORE PHYSICAL NOTES]

In connection with any transfer of this Note occurring prior to the date which
is the earlier of (i) the date the Shelf Registration Statement is declared
effective or (ii) the end of the period referred to in Rule 144 or any successor
provision under the Securities Act, the undersigned confirms that without
utilizing any general solicitation or general advertising that:

[Check One]

o (a)

this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933 provided by Rule 144A thereunder.

or

o (b)

this Note is being transferred other than in accordance with (a) above and
documents are being furnished which comply with the conditions of transfer set
forth in this Note and the Indenture.

 

 

A-11

--------------------------------------------------------------------------------



If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.08 of the Indenture shall have
been satisfied.

 

Date:___________________

 

_________________________________________________________________________________

 

 

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee.

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Dated:__________________

 

_________________________________________________________________________________

 

 

NOTICE: To be executed by an executive officer

 

 

A-12

--------------------------------------------------------------------------------



OPTION OF HOLDER TO ELECT PURCHASE

If you wish to have this Note purchased by the Company pursuant to Section 4.05
of the Indenture, check the Box:

If you wish to have a portion of this Note purchased by the Company pursuant to
Section 4.05 of the Indenture, state the principal amount: $__________________.

Date:

Your Signature: ________________________________________

(Sign exactly as your name appears on the other side of this Note)

Signature Guarantee: _____________________________________

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee.

 

 

A-13

--------------------------------------------------------------------------------



[include for Global Notes]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

The following increases or decreases in this Global Note have been made:

 

Date

 

Amount of decreases in
principal amount

 

Amount of increases in
principal amount

 

Principal amount
of this Global Note
following such
decrease or increase

 

Signature of authorized
officer of Trustee or
Notes Custodian



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

 

A-14

--------------------------------------------------------------------------------



EXHIBIT B

Form of Certificate to Be Delivered

in Connection with Transfers

of Temporary Regulation S Global Notes

________,

U.S. Bank National Association

Corporate Trust Services

60 Livingston Avenue

St. Paul, MN 55107-1419

Re: Sotheby’s (the “Company”)

7.75% Senior Notes due 2015 (the “Notes”)

Dear Sirs:

This letter relates to U.S. $_________ principal amount of Notes represented by
a Note (the “Legended Note”) which bears a legend outlining restrictions upon
transfer of such Legended Note. Pursuant to Section 2.02 of the Indenture dated
as of June 17, 2008 (the “Indenture”) relating to the Notes, we hereby certify
that we are (or we will hold such securities on behalf of) a person outside the
United States to whom the Notes could be transferred in accordance with Rule 904
of Regulation S promulgated under the U.S. Securities Act of 1933. Accordingly,
you are hereby requested to exchange the legended certificate for an unlegended
certificate representing an identical principal amount of Notes, all in the
manner provided for in the Indenture.

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.

 

 

 

 

Very truly yours,

 

 

 

[Name of Holder]

 

 

 

 

By: 



 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Authorized Signature

 

 

B-1

 

--------------------------------------------------------------------------------



EXHIBIT C

Form of Certificate to Be

Delivered in Connection with

Transfers to Non-QIB Accredited Investors

_______,

U.S. Bank National Association

Corporate Trust Services

60 Livingston Avenue

St. Paul, MN 55107-1419

Re: Sotheby’s (the “Company”)

7.75% Senior Notes due 2015 (the “Notes”)

Dear Sirs:

In connection with our proposed purchase of $________ aggregate principal amount
of the Notes, we confirm that:

1. We understand that any subsequent transfer of the Notes is subject to certain
restrictions and conditions set forth in the Indenture dated as of June 17, 2008
(the “Indenture”) relating to the Notes and the undersigned agrees to be bound
by, and not to resell, pledge or otherwise transfer the Notes except in
compliance with, such restrictions and conditions and the Securities Act of
1933, as amended (the “Securities Act”).

2. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes may not be offered or sold except
as permitted in the following sentence. We agree, on our own behalf and on
behalf of any accounts for which we are acting as hereinafter stated, that if we
should sell any Notes within the time period referred to in Rule 144 or any
successor provision of the Securities Act, we will do so only (A) to the Company
or any subsidiary thereof, (B) in accordance with Rule 144A under the Securities
Act to a “qualified institutional buyer” (as defined therein), (C) to an
institutional “accredited investor” (as defined below) that, prior to such
transfer, furnishes (or has furnished on its behalf by a U.S. broker-dealer) to
you and to the Company a signed letter substantially in the form of this letter
and, if such transfer is in respect of an aggregate principal amount of less
than $100,000, an opinion of counsel acceptable to the Company that such
transfer is in compliance with the Securities Act, (D) outside the United States
in accordance with Rule 904 of Regulation S under the Securities Act, (E)
pursuant to the exemption from registration provided by Rule 144 under the
Securities Act (if available) or (F) pursuant to an effective registration
statement under the Securities Act, and we further agree to provide to any
person purchasing any of the Notes from us a notice advising such purchaser that
resales of the Notes are restricted as stated herein.

3. We understand that, on any proposed resale of any Notes, we will be required
to furnish to you and the Company such certifications, legal opinions and other
informa-

 

 

C-1

 

--------------------------------------------------------------------------------



tion as you and the Company may reasonably require to confirm that the proposed
sale complies with the foregoing restrictions. We further understand that the
Notes purchased by us will bear a legend to the foregoing effect.

4. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.

5. We are acquiring the Notes purchased by us for our own account or for one or
more accounts (each of which is an institutional “accredited investor”) as to
each of which we exercise sole investment discretion.

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

 

 

Very truly yours,

 

 

 

[Name of Transferee]

 

 

 

 

By: 



 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Authorized Signature

 

 

C-2

 

--------------------------------------------------------------------------------



EXHIBIT D

Form of Certificate to Be Delivered in

Connection with Transfers Pursuant to Regulation S

__________,

U.S. Bank National Association

Corporate Trust Services

60 Livingston Avenue

St. Paul, MN 55107-1419

Re: Sotheby’s (the “Company”)

7.75% Senior Notes due 2015 (the “Notes”)

Dear Sirs:

In connection with our proposed sale of U.S. $________ aggregate principal
amount of the Notes, we confirm that such sale has been effected pursuant to and
in accordance with Regulation S under the Securities Act of 1933 and,
accordingly, we represent that:

(1) the offer of the Notes was not made to a person in the United States;

(2) at the time the buy order was originated, the transferee was outside the
United States or we and any person acting on our behalf reasonably believed that
the transferee was outside the United States;

(3) no directed selling efforts have been made by us in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable; and

(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the U.S. Securities Act of 1933.

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.

 

 

 

 

Very truly yours,

 

 

 

[Name of Transferor]

 

 

 

 

By: 



 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Authorized Signature

 

 

D-1

 

--------------------------------------------------------------------------------